 



Exhibit 10.18
Execution Copy
LIMITED LIABILITY COMPANY AGREEMENT
OF
COFFEYVILLE ACQUISITION III LLC

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
 
           
 
  ARTICLE I        
 
           
 
  FORMATION OF THE COMPANY        
 
           
Section 1.1
  Formation     1  
Section 1.2
  Company Name     1  
Section 1.3
  The Certificate, etc.     1  
Section 1.4
  Term of Company     2  
Section 1.5
  Registered Agent and Office     2  
qection 1.6
  Principal Place of Business     2  
Section 1.7
  Qualification in Other Jurisdictions     2  
Section 1.8
  Fiscal Year; Taxable Year     2  
 
           
 
  ARTICLE II        
 
           
 
  PURPOSE AND POWERS OF THE COMPANY        
 
           
Section 2.1
  Purpose     2  
Section 2.2
  Powers of the Company     2  
Section 2.3
  Certain Tax Matters     2  
 
           
 
  ARTICLE III        
 
           
 
  MEMBERS AND INTERESTS GENERALLY        
 
           
Section 3.1
  Powers of Members     3  
Section 3.2
  Interests Generally     3  
Section 3.3
  Meetings of Members     4  
Section 3.4
  Business Transactions of a Member with the Company     5  
Section 3.5
  No Cessation of Membership upon Bankruptcy     5  
Section 3.6
  Additional Members     5  
Section 3.7
  Preemptive Rights     6  
Section 3.8
  Other Business of Members     7  
 
           
 
  ARTICLE IV        
 
           
 
  MANAGEMENT        
 
           
Section 4.1
  Board     8  
Section 4.2
  Meetings of the Board     9  
Section 4.3
  Quorum and Acts of the Board     10  
Section 4.4
  Electronic Communications     10  
Section 4.5
  Committees of Directors     10  
Section 4.6
  Compensation of Directors     11  
Section 4.7
  Resignation     11  
Section 4.8
  Removal of Directors     11  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
 
           
Section 4.9
  Vacancies     12  
Section 4.10
  Directors as Agents     12  
Section 4.11
  Officers     12  
Section 4.12
  Certain Covenants     12  
Section 4.13
  Strategic Planning Committee     15  
 
           
 
  ARTICLE V        
 
           
 
  INVESTMENT REPRESENTATIONS, WARRANTIES AND COVENANTS        
 
           
Section 5.1
  Representations, Warranties and Covenants of Members     15  
Section 5.2
  Additional Representations and Warranties of Non-Investor Members     16  
Section 5.3
  Additional Representations and Warranties of Investor Members     17  
Section 5.4
  Additional Covenants of Management Members     18  
 
           
 
  ARTICLE VI        
 
           
 
  CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS        
 
           
Section 6.1
  Capital Accounts     18  
Section 6.2
  Adjustments     18  
Section 6.3
  Additional Capital Contributions     19  
Section 6.4
  Negative Capital Accounts     19  
 
           
 
  ARTICLE VII        
 
           
 
  ADDITIONAL TERMS APPLICABLE TO OVERRIDE UNITS        
 
           
Section 7.1
  Certain Terms     19  
Section 7.2
  Inactive Management Members     19  
 
           
 
  ARTICLE VIII        
 
           
 
  ALLOCATIONS        
 
           
Section 8.1
  Book Allocations of Net Income and Net Loss     20  
Section 8.2
  Special Book Allocations     20  
Section 8.3
  Tax Allocations     21  
 
           
 
  ARTICLE IX        
 
           
 
  DISTRIBUTIONS        
 
           
Section 9.1
  Distributions Generally     21  
Section 9.2
  Distributions In Kind     22  
Section 9.3
  No Withdrawal of Capital     22  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
 
           
Section 9.4
  Withholding     22  
Section 9.5
  Restricted Distributions     23  
Section 9.6
  Tax Distributions     23  
 
           
 
  ARTICLE X        
 
           
 
  BOOKS AND RECORDS        
 
           
Section 10.1
  Books, Records and Financial Statements     23  
Section 10.2
  Filings of Returns and Other Writings; Tax Matters Partner     24  
Section 10.3
  Accounting Method     24  
 
           
 
  ARTICLE XI        
 
           
 
  LIABILITY, EXCULPATION AND INDEMNIFICATION        
 
           
Section 11.1
  Liability     25  
Section 11.2
  Exculpation     25  
Section 11.3
  Fiduciary Duty     25  
Section 11.4
  Indemnification     25  
Section 11.5
  Expenses     25  
Section 11.6
  Severability     26  
 
           
 
  ARTICLE XII        
 
           
 
  TRANSFERS OF INTERESTS        
 
           
Section 12.1
  Restrictions on Transfers of Interests by Members     26  
Section 12.2
  Overriding Provisions     27  
Section 12.3
  Estate Planning Transfers; Transfers upon Death of a Management Member     27
 
Section 12.4
  Involuntary Transfers     27  
Section 12.5
  Assignments     28  
Section 12.6
  Substitute Members     29  
Section 12.7
  Release of Liability     29  
Section 12.8
  Right of First Offer; Tag-Along and Drag-Along Rights     29  
Section 12.9
  Initial Public Offering     33  
 
           
 
  ARTICLE XIII        
 
           
 
  DISSOLUTION, LIQUIDATION AND TERMINATION        
 
           
Section 13.1
  Dissolving Events     34  
Section 13.2
  Dissolution and Winding-Up     35  
Section 13.3
  Distributions in Cash or in Kind     35  
Section 13.4
  Termination     36  
Section 13.5
  Claims of the Members     36  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
 
           
 
  ARTICLE XIV        
 
           
 
  MISCELLANEOUS        
 
           
Section 14.1
  Notices     36  
Section 14.2
  Securities Act Matters     37  
Section 14.3
  Headings     37  
Section 14.4
  Entire Agreement     37  
Section 14.5
  Counterparts     37  
Section 14.6
  Governing Law; Attorneys’ Fees     37  
Section 14.7
  Waivers     38  
Section 14.8
  Invalidity of Provision     38  
Section 14.9
  Further Actions     38  
Section 14.10
  Amendments     38  
Section 14.11
  No Third Party Beneficiaries     39  
Section 14.12
  Injunctive Relief     39  
Section 14.13
  Power of Attorney     39  
Section 14.14
  Marketing Materials     40  
Section 14.15
  Notice of Events     40  
 
           
 
  ARTICLE XV        
 
           
 
  DEFINED TERMS        
 
           
Section 15.1
  Definitions     40  
 
           
Exhibit A
  Form of Spousal Waiver        
Exhibit B
  Form of Management Rights Letter        
Exhibit C
  Form of Registration Rights Agreement        

iv



--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY AGREEMENT OF
COFFEYVILLE ACQUISITION III LLC
     This Limited Liability Company Agreement of Coffeyville Acquisition III LLC
(the “Company”) is dated as of October 24, 2007, among the entities listed under
the headings “GSCP Members” and “Kelso Members” on Schedule A hereto (each,
respectively, a “GSCP Member” or a “Kelso Member,” and, collectively, the
“Investor Members”), the individuals listed under the heading “Management
Members” on Schedule A hereto (each a “Management Member” and collectively, the
“Management Members,” which term shall also include such other management
employees of the Company who become members of the Company and are designated
“Management Members” after the date hereof in accordance with Section 3.6 of
this Agreement) and the Persons listed under the heading “Outside Members” on
Schedule A hereto (each an “Outside Member” and together with any Persons who
become members of the Company and are designated “Outside Members” after the
date hereof in accordance with Section 3.6 of this Agreement, the “Outside
Members”. The Management Members, the Inactive Management Members and the
Outside Members are collectively referred to herein as the “Non-Investor
Members.” The Investor Members and the Non-Investor Members are collectively
referred to herein as the “Members.” Any capitalized term used herein without
definition shall have the meaning set forth in Article XV.
     WHEREAS, the parties hereto desire to enter into this Agreement for the
purpose of adopting the terms of this Agreement as the complete expression of
the covenants, agreements and undertakings of the parties hereto with respect to
the affairs of the Company, the conduct of its business and the rights and
obligations of the Members.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
FORMATION OF THE COMPANY
     Section 1.1 Formation. The Company was formed upon the filing of the
Certificate with the Secretary of State of the State of Delaware on June 7,
2007.
     Section 1.2 Company Name. The name of the Company is Coffeyville
Acquisition III LLC. The business of the Company may be conducted under such
other names as the Board may from time to time designate; provided that the
Company complies with all relevant state laws relating to the use of fictitious
and assumed names.
     Section 1.3 The Certificate, etc. Each Director is hereby authorized to
execute, deliver, file and record all such other certificates and documents,
including amendments to or restatements of the Certificate, and to do such other
acts as may be appropriate to comply with all requirements for the formation,
continuation and operation of a limited liability company, the ownership of
property, and the conduct of business under the laws of the State of Delaware
and any other jurisdiction in which the Company may own property or conduct
business.

 



--------------------------------------------------------------------------------



 



     Section 1.4 Term of Company. The term of the Company commenced on the date
of the initial filing of the Certificate with the Secretary of State of the
State of Delaware. The Company may be terminated in accordance with the terms
and provisions hereof, and shall continue unless and until dissolved as provided
in Article XIII. The existence of the Company as a separate legal entity shall
continue until the cancellation of the Certificate as provided in the Delaware
Act.
     Section 1.5 Registered Agent and Office. The Company’s registered agent and
office in the State of Delaware is Corporation Service Company, 2711 Centerville
Road Suite 400, Wilmington, New Castle County, Delaware 19801. The Board may
designate another registered agent and/or registered office from time to time in
accordance with the then applicable provisions of the Delaware Act and any other
applicable laws.
     Section 1.6 Principal Place of Business. The principal place of business of
the Company is located at 10 E. Cambridge Circle, Ste. 250, Kansas City, Kansas
66103. The location of the Company’s principal place of business may be changed
by the Board from time to time in accordance with the then applicable provisions
of the Delaware Act and any other applicable laws.
     Section 1.7 Qualification in Other Jurisdictions. Any authorized person of
the Company shall execute, deliver and file any certificates (and any amendments
and/or restatements thereof) necessary for the Company to qualify to do business
in a jurisdiction in which the Company may wish to conduct business.
     Section 1.8 Fiscal Year; Taxable Year. The fiscal year of the Company for
financial accounting purposes shall end on December 31.
ARTICLE II
PURPOSE AND POWERS OF THE COMPANY
     Section 2.1 Purpose. The purposes of the Company are, and the nature of the
business to be conducted and promoted by the Company is, engaging in any lawful
act or activity for which limited liability companies may be formed under the
Delaware Act and engaging in all acts or activities as the Company deems
necessary, advisable or incidental to the furtherance of the foregoing.
     Section 2.2 Powers of the Company. The Company shall have the power and
authority to take any and all actions that are necessary, appropriate,
advisable, convenient or incidental to or for the furtherance of the purposes
set forth in Section 2.1.
     Section 2.3 Certain Tax Matters. The Company shall not elect, and the Board
shall not permit the Company to elect, to be treated as an association taxable
as a corporation for U.S. federal, state or local income tax purposes under
Treasury Regulations section 301.7701-3 or under any corresponding provision of
state or local law. The Company and the Board shall not permit the registration
or listing of the Interests on an “established securities market,” as such term
is used in Treasury Regulations section 1.7704-1.

2



--------------------------------------------------------------------------------



 



ARTICLE III
MEMBERS AND INTERESTS GENERALLY
     Section 3.1 Powers of Members. The Members shall have the power to exercise
any and all rights or powers granted to the Members pursuant to the express
terms of this Agreement. The approval or consent of the Members shall not be
required in order to authorize the taking of any action by the Company unless
and then only to the extent that (a) this Agreement shall expressly provide
therefor, (b) such approval or consent shall be required by non-waivable
provisions of the Delaware Act or (c) the Board shall have determined in its
sole discretion that obtaining such approval or consent would be appropriate or
desirable. The Members, as such, shall have no power to bind the Company.
     Section 3.2 Interests Generally. As of the date hereof, the Company has two
authorized classes of Interests: Common Units and Override Units. Additional
classes of Interests denominated in the form of Units may be authorized from
time to time by the Board (which authorization must have been approved by at
least one GSCP Director and at least one Kelso Director) without obtaining the
consent of any Member or class of Members. Except as otherwise provided in this
Article III, Units in a particular class may be issued from time to time, at
such prices and on such terms as the Board (which issuance, prices and terms
must have been approved by at least one GSCP Director and at least one Kelso
Director) or, in the case of Override Units, the Override Unit Committee may
determine, without obtaining the consent of any Member or class of Members.
     (a) Common Units.
     (i) General. Subject to the provisions of Section 7.2, the holders of
Common Units will have voting rights with respect to their Common Units as
provided in Section 3.3(d) and shall have the rights with respect to profits and
losses of the Company and distributions from the Company as are set forth
herein. The number of Common Units of each Member as of any given time shall be
set forth on Schedule A, as it may be updated from time to time in accordance
with this Agreement.
     (ii) Price. Unless otherwise determined by the Board, the Common Units will
initially be issued for a Capital Contribution of $10 per Common Unit. The
payment terms and schedule for the Capital Contributions applicable to any
Common Unit will be determined by the Board upon issuance of such Common Units.
     (b) Override Units.
     (i) General. Subject to the provisions of Article VII hereof (including the
applicable Benchmark Amount), the holders of Override Units will have no voting
rights with respect to their Override Units but shall have the rights with
respect to profits and losses of the Company and distributions from the Company
as are set forth herein; provided that additional terms and conditions
applicable to an Override Unit may be established by the Override Unit Committee
in connection with the issuance of any such Override Unit to a person who
becomes a Management Member at any time after the date

3



--------------------------------------------------------------------------------



 



of this Agreement in accordance with Section 3.6 hereof. The number of Override
Units issued to a Management Member as of any given time shall be set forth on
Schedule A, as it may be updated from time to time in accordance with this
Agreement.
     (ii) Price. The holders of Override Units are not required to make any
Capital Contribution to the Company in exchange for their Override Units, it
being recognized that, unless otherwise determined by a majority of the Board
(which majority must include at least one GSCP Director and at least one Kelso
Director), such Units shall be issued only to Management Members who own Common
Units and who agree to provide services to the Company pursuant to Section 4.13.
     Section 3.3 Meetings of Members.
     (a) Meetings; Notice of Meetings. Meetings of the Members, including any
special meeting, may be called by the Board from time to time. Notice of any
such meeting shall be given to all Members not less than two nor more than 30
business days prior to the date of such meeting and shall state the location,
date and hour of the meeting and, in the case of a special meeting, the nature
of the business to be transacted. Meetings shall be held at the location (within
or without the State of Delaware) at the date and hour set forth in the notice
of the meeting.
     (b) Waiver of Notice. No notice of any meeting of Members need be given to
any Member who submits a signed waiver of notice, whether before or after the
meeting. Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the Members need be specified in a written waiver
of notice. The attendance of any Member at a meeting of Members shall constitute
a waiver of notice of such meeting, except when the Member attends a meeting for
the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.
     (c) Quorum. Except as otherwise required by applicable law or by the
Certificate, the presence in person or by proxy of the holders of record of a
Majority in Interest shall constitute a quorum for the transaction of business
at such meeting.
     (d) Voting. If the Board has fixed a record date, every holder of record of
Units entitled to vote at a meeting of Members or to consent in writing in lieu
of a meeting of Members as of such date shall be entitled to one vote for each
such Unit outstanding in such Member’s name at the close of business on such
record date. Holders of record of Override Units will have no voting rights with
respect to such Units. If no record date has been so fixed, then every holder of
record of such Units entitled to vote at a meeting of Members or to consent in
writing in lieu of a meeting of Members shall be entitled to one vote for each
Unit outstanding in his name on the close of business on the day next preceding
the day on which notice of the meeting is given or the first consent in respect
of the applicable action is executed and delivered to the Company, or, if notice
is waived, at the close of business on the day next preceding the day on which
the meeting is held. Except as otherwise required by applicable law, the
Certificate or this Agreement, the vote of a Majority in Interest at any meeting
at which a quorum is present shall be sufficient for the transaction of any
business at such meeting.

4



--------------------------------------------------------------------------------



 



     (e) Proxies. Each Member may authorize any Person to act for such Member by
proxy on all matters in which a Member is entitled to participate, including
waiving notice of any meeting, or voting or participating at a meeting. Every
proxy must be signed by the Member or such Member’s attorney-in-fact. No proxy
shall be valid after the expiration of three years from the date thereof unless
otherwise provided in the proxy. Every proxy shall be revocable at the pleasure
of the Member executing it unless otherwise provided in such proxy; provided,
that such right to revocation shall not invalidate or otherwise affect actions
taken under such proxy prior to such revocation.
     (f) Organization. Each meeting of Members shall be conducted by such Person
as the Board may designate.
     (g) Action Without a Meeting. Unless otherwise provided in this Agreement,
any action which may be taken at any meeting of the Members may be taken without
a meeting, without prior notice and without a vote, if a consent in writing,
setting forth the action so taken, shall be signed by a Majority in Interest.
Prompt notice of the taking of the action without a meeting by less than
unanimous written consent shall be given to those Members who have not consented
in writing.
     Section 3.4 Business Transactions of a Member with the Company. A Member
may lend money to, borrow money from, act as surety or endorser for, guarantee
or assume one or more specific obligations of, provide collateral for, or
transact any other business with the Company or any of its Subsidiaries;
provided that any such transaction shall (a) require the approval of a majority
of the Directors and (b) have been approved as may be required by Section 4.12.
     Section 3.5 No Cessation of Membership upon Bankruptcy. A Person shall not
cease to be a Member of the Company upon the happening, with respect to such
Person, of any of the events specified in Section 18-304 of the Delaware Act.
     Section 3.6 Additional Members.
     (a) Admission Generally. Upon the approval of a majority of the Board or
the Override Unit Committee (but in each case only to the extent that such
majority includes the vote of at least one GSCP Director and at least one Kelso
Director), the Company may admit one or more additional Members (each, an
“Additional Member”), to be treated as a “Member” or one of the “Members” for
all purposes hereunder. The Board may designate any such Additional Member as an
“Investor Member,” a “Management Member” or an “Outside Member” hereunder (but
only to the extent that such designation has been approved by at least one GSCP
Director and at least one Kelso Director).
     (b) Rights of Additional Members. Prior to the admission of an Additional
Member, the Board shall determine (but only to the extent that such
determination has been approved by at least one GSCP Director and at least one
Kelso Director):
     (i) the Capital Contribution (if any) of such Additional Member;

5



--------------------------------------------------------------------------------



 



     (ii) the rights, if any, of such Additional Member to appoint Directors to
the Board;
     (iii) the number of Units to be granted to such Additional Member and
whether such Units shall be Common Units, Override Units or Units of an
additional class of Interests authorized by the Board; and in the case of Common
Units, the price to be paid therefor and in the case of any Override Units, the
applicable Benchmark Amount and terms thereof; and
     (iv) whether such Additional Member will be a Management Member or an
Investor Member or an Outside Member; provided that (a) an Additional Member may
only be designated a GSCP Member with the consent of GSCP, (b) an Additional
Member may only be designated a Kelso Member with the consent of Kelso, and (c)
the rights and obligations of any Outside Member shall be as specified by the
Board in its sole discretion and, if such terms are different from the terms
applicable to the Outside Member as provided herein, this Agreement shall be
amended, in accordance with Section 14.10, to reflect such terms.
     (c) Admission Procedure. Each Person shall be admitted as an Additional
Member at the time such Person (i) executes a joinder agreement to this
Agreement, (ii) makes Capital Contributions (if any) to the Company in an amount
to be determined by the Board, (iii) complies with the applicable Board
resolution, if any, with respect to such admission, (iv) is issued Units (if
any) by the Company and (v) is named as a Member in Schedule A (as described in
Section 12.2) hereto. The Board is authorized to amend Schedule A to reflect any
issuance of Units and any such admission and any actions pursuant to this
Section 3.6.
     Section 3.7 Preemptive Rights.
     (a) In the event that the Company proposes to issue any Interests (the
“Proposed Third Party Interests”), other than (i) to any Management Member, (ii)
in connection with any debt financing, (iii) as consideration in connection with
(A) an acquisition, directly or indirectly, of all or substantially all of a
Person’s assets or business, or (B) the merger into or consolidation of a
Person, or any other transaction or series of related transactions in which more
than fifty percent (50%) of the voting power of a Person immediately prior to
such event is transferred to the Company or one of its Subsidiaries, or (iv)
Interests (not to exceed in the aggregate 5% of the aggregate Interests
outstanding on the date hereof) issued for bona fide commercial purposes to
business partners who are not Affiliates of any Investor Member, then each
Member (other than any Inactive Management Member) may, but shall not be
required to, participate in the manner set forth in Section 3.7(b), on the same
terms and conditions (including price), in the purchase of the Proposed Third
Party Interests giving rise to these preemptive rights, by purchasing such
number of Interests as such Member elects in accordance with Section 3.7(b);
provided that, if the consideration for the issuance giving rise to the
preemptive rights is not entirely cash, the value of the non-cash consideration
will be determined by the Board, and any participating Member shall be required
to pay the purchase price for its Interest solely in cash based on such
valuation.

6



--------------------------------------------------------------------------------



 



     (b) Prior to the issuance of Interests by the Company as to which
Section 3.7(a) applies, the Company shall give written notice (the “First
Company Notice”) thereof to each eligible Member, which First Company Notice
shall state, for each Member, the product of (x) the number of the Proposed
Third Party Interests proposed to be issued to the third party or parties giving
rise to these preemptive rights and (y) such Member’s percentage ownership
interest in the Company immediately prior to such notice (the product of (x) and
(y), a Member’s “Pro Rata Preemptive Amount”). Each eligible Member that wishes
to exercise its rights under this Section 3.7 shall deliver a written notice to
that effect to the Company within 30 days after its receipt of the First Company
Notice to exercise its rights on the same terms and conditions as those offered
to the third-party purchaser (which Member notice shall state the portion of
such Member’s Pro Rata Preemptive Amount that such Member elects to purchase
pursuant hereto (such portion, the “Initial Purchase Amount”)); provided that,
if a Member either (x) fails to deliver such notice to the Company within
30 days after its receipt of the First Notice or (y) notifies the Company that
it elects not to purchase any or a portion of its Pro Rata Preemptive Amount,
then such Member shall have rejected its right to purchase all or such portion
of its Pro Rata Preemptive Amount (as such, the “Rejected Amount”) and, promptly
after the expiration of such 30 day period or receipt of such notice, as the
case may be, the Company shall notify the other Members hereof and of their
respective pro rata share in such Rejected Amount (each such notice, a “Second
Company Notice”). The other Members shall have the right to purchase all or any
portion of their respective pro rata share of any Rejected Amount and any Member
that wishes to exercise such right with respect to any Rejected Amount shall
deliver a written notice to that effect to the Company within ten days after its
receipt of the Second Company Notice in respect of such Rejected Amount (which
Member notice shall state the portion of the pro rata amount of such Rejected
Amount that such Member elects to purchase (any such portion, an “Additional
Purchase Amount”). The Company shall issue an aggregate number of Proposed Third
Party Interests to each Member that has given written notice of the exercise of
its rights hereunder equal to the Initial Purchase Amount and the sum of all
Additional Purchase Amounts applicable to such Member as soon as practicable,
and in no event later than the later of (i) five Business Days after receipt of
such notice, and (ii) the closing of the issuance of such Interests to the
third-party purchaser, against payment to the Company by such Member of solely
cash consideration for such Interests. Any Interests offered or proposed to be
issued by the Company on different terms and conditions as those offered to the
Members must be re-offered to the Members pursuant to this Section 3.7.
     Section 3.8 Other Business of Members.
     (a) Existing Business Ventures. Each Member, Director and their respective
Affiliates may engage in or possess an interest in other business ventures of
any nature or description, independently or with others, similar or dissimilar
to the business of the Company, and the Company, the Directors and the Members
shall have no rights by virtue of this Agreement in and to such independent
ventures or the income or profits derived therefrom, and the pursuit of any such
venture, even if competitive with the business of the Company, shall not be
deemed wrongful or improper.
     (b) Business Opportunities. No Member, Director or any of their respective
Affiliates shall be obligated to present any particular investment opportunity
to the Company even if such opportunity is of a character that the Company or
any of its Subsidiaries might reasonably be

7



--------------------------------------------------------------------------------



 



deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and each Member, Director or any of their respective
Affiliates shall have the right to take for such Person’s own account
(individually or as a partner or fiduciary) or to recommend to others any such
particular investment opportunity.
     (c) Management Members. For the avoidance of doubt, the provisions of
Sections 3.8(a) and (b) shall not in any way limit any non-competition or
non-solicitation restrictions contained in an employment, severance, separation
or services agreement between any Management Member or any other Member who is
an employee of the Company or any of its Subsidiaries and the Company or any of
its Subsidiaries.
ARTICLE IV
MANAGEMENT
     Section 4.1 Board.
     (a) Generally. The business and affairs of the Company shall be managed by
or under the direction of a committee of the Company (the “Board”) consisting of
such number of natural persons (each, a “Director”) as shall be established by
mutual consent of GSCP and Kelso from time to time. Subject to any rights that
may be granted pursuant to Section 3.6(b), the Directors shall be appointed to
the Board upon the vote, approval or consent of a Majority in Interest with all
Members agreeing to vote their Units as designated in Section 4.1(b); it being
understood and agreed that by executing this Agreement each Member elects the
persons listed in Section 4.1(b)(i) to serve as the initial Directors. Directors
need not be Members. Subject to the other provisions of this Article IV, the
Board shall have full, exclusive and complete discretion to manage and control
the business and affairs of the Company, to make all decisions affecting the
business and affairs of the Company and to take all such actions as it deems
necessary or appropriate to accomplish the purposes of the Company as set forth
herein, including, without limitation, to exercise all of the powers of the
Company set forth in Section 2.2 of this Agreement. Each person named as a
Director herein or subsequently appointed as a Director is hereby designated as
a “manager” (within the meaning of the Delaware Act) of the Company. Except as
otherwise provided herein, and notwithstanding the last sentence of
Section 18-402 of the Delaware Act, no single Director may bind the Company, and
the Board shall have the power to act only collectively in accordance with the
provisions and in the manner specified herein. Each Director shall hold office
until a successor is appointed in accordance with Section 4.1(b) or until such
Director’s earlier death, resignation or removal in accordance with the
provisions hereof.
     (b) Election of Directors.
     (i) Initial Directors. Subject to GSCP’s and Kelso’s right to increase or
decrease the authorized number of Directors pursuant to the first sentence of
Section 4.1(a), the Board shall consist of five Directors, two of which shall be
GSCP Directors and two of which shall be Kelso Directors and the fifth shall be
jointly designated by GSCP and Kelso. The two GSCP Directors referenced in the
immediately preceding sentence shall be Scott Lebovitz and Kenneth Pontarelli,
and the two Kelso Directors

8



--------------------------------------------------------------------------------



 



referenced in the immediately preceding sentence shall be George E. Matelich and
Stanley de J. Osborne. The provisions of Section 4.1(b)(ii) below shall apply
mutatis mutandis to the initial Directors pursuant to this Section 4.1(b)(i).
     (ii) GSCP and Kelso Directors. GSCP and Kelso shall each have the right to
designate two of the Directors for election to the Board for as long as such
party continues to hold an amount of Common Units that represents both (x) at
least 20% of the Common Units then held by all Members (the “Requisite
Outstanding Amount”) and (y) at least 50% of the Common Units held by such party
on the date hereof (the “Requisite Original Amount”). GSCP and Kelso shall each
have the right to designate one of the Directors for election to the Board for
so long as such party continues to hold an amount of Common Units that
represents at least 5% of the Common Units then held by all Members (the “Five
Percent Test”). If either or both of GSCP and Kelso ceases or cease to have the
right to designate any Director pursuant to the two immediately preceding
sentences, any such Directors that such party no longer has the right to
designate shall instead be designated by a Majority in Interest. For so long as
GSCP is entitled to designate two of the Directors for election to the Board,
one of such Directors shall be designated by GSCP Onshore and one of such
Directors shall be designated by GSCP Institutional. For so long as GSCP is
entitled to designate one of the Directors for election to the Board, such
Director shall be designated by GSCP Institutional.
Each Member shall vote all of the Units over which it exercises voting control
and shall take all other necessary or desirable actions within such Member’s
control (whether in such Member’s capacity as a Member, Director, member of a
Board committee or officer of the member of a Board committee or Officer or
otherwise, and including, without limitation, attendance at meetings in person
or by proxy for purposes of obtaining a quorum, execution of written consents in
lieu of meetings and approval of amendments and/or restatements of the
Certificate or this Agreement), and the Company shall take all necessary and
desirable actions within its control (including, without limitation, calling
special Board or Member meetings and approval of amendments and/or restatements
of the Certificate or this Agreement), so that the Directors designated in
accordance with this Section 4.1(b)(ii) will be elected to the Board.
     (c) Observer. To the extent that, at any time, GSCP or Kelso, as the case
may be, has no Director designation rights pursuant to Section 4.1(b), such
party shall have (i) the right to designate an observer to attend any meetings
of the Board (which right may be waived by such party in its sole discretion)
and (ii) such other rights as are set forth in a letter agreement entered into
as of the date hereof between the Company, on the one hand, and each of GSCP
Institutional and Kelso, on the other hand, the form of which is attached as
Exhibit B hereto.
     Section 4.2 Meetings of the Board. The Board shall meet from time to time
to discuss the business of the Company. The Board may hold meetings either
within or without the State of Delaware. Meetings of the Board may be held
without notice at such time and at such place as shall from time to time be
determined by the Board. The Chief Executive Officer of the Company or a
majority of the Board may call a meeting of the Board on five business days’
notice to each Director, either personally, by telephone, by facsimile or by any
other similarly timely means of communication, which notice requirement may be
waived by the Directors.

9



--------------------------------------------------------------------------------



 



     Section 4.3 Quorum and Acts of the Board.
     (a) Three Directors (including at least one GSCP Director and at least one
Kelso Director) shall constitute a quorum for the transaction of business.
Unless the number of Directors is increased or decreased pursuant to
Section 4.1(a), in which case the presence of a majority of the then authorized
number of Directors shall constitute a quorum. If a quorum shall not be present
at any meeting of the Board, the Directors present thereat may adjourn the
meeting from time to time, without notice other than announcement at the
meeting, until a quorum shall be present. Any action required or permitted to be
taken at any meeting of the Board or of any committee thereof may be taken
without a meeting, if a majority of the members of the Board or committee (which
majority must include at least one GSCP Director and at least one Kelso
Director), as the case may be, consent thereto in writing, and the writing or
writings are filed with the minutes of proceedings of the Board or committee.
     (b) Except as otherwise provided in this Agreement, the act of a majority
of the Directors present at any meeting at which there is a quorum shall be the
act of the Board. To the extent that this Agreement requires any act of the
Board or committee thereof to include the approval of, or any Board or committee
majority or any Board or committee quorum to include, at least one GSCP Director
and at least one Kelso Director, any such requirement shall continue to apply,
with respect to the GSCP Director, for as long as GSCP continues to hold an
amount of Common Units that represents both the Requisite Outstanding Amount and
the Requisite Original Amount and, with respect to the Kelso Director, for as
long as Kelso continues to hold an amount of Common Units that represents both
the Requisite Outstanding Amount and the Requisite Original Amount.
     Section 4.4 Electronic Communications. Members of the Board, or any
committee designated by the Board, may participate in a meeting of the Board, or
any committee, by means of conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other, and such participation in a meeting shall constitute presence in
person at the meeting.
     Section 4.5 Committees of Directors. The Board (a) shall designate an
Override Unit Committee, which shall be comprised of (x) for as long as each of
GSCP and Kelso, as the case may be, has the right to designate at least one
Director pursuant to Section 4.1(b), one GSCP Director and one Kelso Director
and (y) thereafter, such number of persons as may be designated by the Board and
(b) may, by resolution passed by a majority of Directors (which majority must
include at least one GSCP Director and at least one Kelso Director), designate
one or more additional committees. Such resolution shall specify the duties,
quorum requirements and qualifications of the members of such additional
committees, each such committee to consist of such number of Directors as the
Board may fix from time to time. Notwithstanding anything to the contrary in
this Section 4.5, each committee designated hereunder shall, for so long as GSCP
continues to hold an amount of Common Units that represents both the Requisite
Outstanding Amount and the Requisite Original Amount, include at least one GSCP
Director and, for so long as Kelso continues to hold an amount of Common Units
that represents both the Requisite Outstanding Amount and the Requisite Original
Amount, include at least one Kelso Director. The Board may designate one or more
Directors as alternate members of any committee, who may replace any absent or
disqualified member at any meeting of the committee. In the absence

10



--------------------------------------------------------------------------------



 



or disqualification of a member of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not such
members constitute a quorum, may unanimously appoint another member of the Board
to act at the meeting in the place of any such absent or disqualified member.
Any such committee, to the extent provided in the resolution of the Board, shall
have and may exercise all the powers and authority of the Board in the
management of the business and affairs of the Company. Such committee or
committees shall have such name or names as may be determined from time to time
by resolution adopted by the Board. Each committee shall keep regular minutes of
its meetings and report the same to the Board when required.
     Section 4.6 Compensation of Directors. The Board shall have the authority
to fix the compensation of Directors. The Directors may be paid their expenses,
if any, of attendance at such meetings of the Board and may be paid a fixed sum
for attendance at each meeting of the Board or a stated salary as a Director. No
such payment shall preclude any Director from serving the Company in any other
capacity and receiving compensation therefor. Members of any committee of the
Board may be allowed like compensation for attending committee meetings.
     Section 4.7 Resignation. Any Director may resign at any time by giving
written notice to the Company. The resignation of any Director shall take effect
upon receipt of such notice or at such later time as shall be specified in the
notice; and, unless otherwise specified in the notice, the acceptance of the
resignation by the Company, the Members or the remaining Directors shall not be
necessary to make it effective. In addition, in the event that GSCP or Kelso
loses its right to designate a Director or Directors pursuant to
Section 4.1(b)(ii) as a result of ceasing to hold the Requisite Outstanding
Amount and the Requisite Original Amount or the Five Percent Test, as the case
may be, such Director or Directors shall be deemed to have resigned from the
Board effective immediately upon the occurrence of such event (it being
understood and agreed that if such event only results in the loss of GSCP’s or
Kelso’s right to designate one Director and such party retains the right to
designate another Director pursuant to such Section 4.1(b)(ii), then such party
shall designate the identity of the Director deemed to have resigned pursuant to
this Section 4.7 and the identity of the Director who will remain to serve on
the Board). Upon the effectiveness of any such resignation, such Director shall
cease to be a “manager” (within the meaning of the Delaware Act).
     Section 4.8 Removal of Directors. Members shall have the right to remove
any Director at any time for cause upon the affirmative vote of a Majority in
Interest. In addition, a majority of the Directors then in office shall have the
right to remove a Director for cause. Upon the taking of such action, the
Director shall cease to be a “manager” (within the meaning of the Delaware Act).
Notwithstanding the preceding sentences of this Section 4.8, (a) the removal
from the Board of any Director appointed or designated hereunder solely by GSCP
shall be only at the written request of GSCP, (b) the removal from the Board of
any Directors appointed or designated hereunder solely by Kelso shall be only at
the written request of Kelso, (c) the removal from the Board of any unaffiliated
Director appointed or designated hereunder jointly by GSCP and Kelso shall be
only at the joint written request of GSCP and Kelso and (d) any removal pursuant
to clause (a), (b) or (c) may be for cause or without cause. Upon receipt of any
such written request, the Board will promptly take all such actions as shall be
necessary or

11



--------------------------------------------------------------------------------



 



desirable to cause the removal of such Director. Any vacancy caused by any such
removal shall be filled in accordance with Section 4.9.
     Section 4.9 Vacancies. If any vacancies shall occur in the Board, by reason
of death, resignation, deemed resignation, removal or otherwise, the Directors
then in office shall continue to act, and actions that would otherwise be taken
by a majority of the Directors may be taken by a majority of the Directors then
in office, even if less than a quorum. Except in the case of vacancies caused by
deemed resignations pursuant to the penultimate sentence of Section 4.7, any
vacancy shall be filled at any time in accordance with Section 4.1(b). A
Director elected to fill a vacancy shall hold office until his or her successor
has been elected and qualified or until his or her earlier death, resignation or
removal.
     Section 4.10 Directors as Agents. The Directors, to the extent of their
powers set forth in this Agreement, are agents of the Company for the purpose of
the Company’s business, and the actions of the Directors taken in accordance
with such powers shall bind the Company. Except as otherwise provided in
Section 1.3 and notwithstanding the last sentence of Section 18-402 of the
Delaware Act, no single Director shall have the power to bind the Company and
the Board shall have the power to act only collectively in the manner specified
herein.
     Section 4.11 Officers. The Board shall appoint an individual or individuals
to serve as the Company’s Chief Executive Officer and President and Chief
Financial Officer and may, from time to time as it deems advisable, appoint
additional officers of the Company (together with the Chief Executive Officer
and President and Chief Financial Officer, the “Officers”) and assign such
officers titles (including, without limitation, Vice President, Secretary and
Treasurer). Unless otherwise decided by a majority of the Board (which majority
must include at least one GSCP Director and at least one Kelso Director), each
Management Member shall be an officer of the Company. Unless the Board decides
otherwise, if the title is one commonly used for officers of a business
corporation formed under the Delaware General Corporation Law, the assignment of
such title shall constitute the delegation to such person of the authorities and
duties that are normally associated with that office. Any delegation pursuant to
this Section 4.11 may be revoked at any time by the Board. Any Officer may be
removed with or without cause by the Board, except as otherwise provided in any
services or employment agreement between such Officer and the Company.
     Section 4.12 Certain Covenants. Notwithstanding anything to the contrary
herein, the Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, take any of the following actions without prior written
consent of (i) either GSCP or at least one GSCP Director for so long as GSCP
continues to hold an amount of Common Units that represents both the Requisite
Outstanding Amount and the Requisite Original Amount and (ii) either Kelso or at
least one Kelso Director for so long as Kelso continues to hold an amount of
Common Units that represents both the Requisite Outstanding Amount and the
Requisite Original Amount:
     (a) consolidate or merge with or into any Person, sell or transfer all or a
substantial portion of its assets to another Person, or enter into any similar
business combination transaction or effect any transaction or series of
transactions in which more than fifty percent (50%) of its voting securities are
transferred to another Person, except any such transaction or series of
transactions, as the case may be, involving only wholly-owned Subsidiaries of
the Company;

12



--------------------------------------------------------------------------------



 



     (b) voluntarily liquidate, dissolve or wind up;
     (c) purchase, acquire or obtain any capital stock or other proprietary
interest, directly or indirectly, in any other Person unless (x) such Person is,
prior to such transaction, a wholly-owned Subsidiary of the Company and (y) the
aggregate consideration paid by the Company in the transactions does not exceed
$5,000,000 in any year;
     (d) purchase, acquire or obtain all or a substantial portion of the
business or assets of another Person for consideration (including assumed
liabilities) in excess of $5,000,000 in any year;
     (e) enter into or commit to enter into any joint ventures or any
partnerships or establish or acquire any non-wholly-owned Subsidiaries;
     (f) enter into the ownership, active management, development, construction
or operation of any line of business other than the business that the Company
and its Subsidiaries are engaged in on the date hereof and businesses ancillary
or incident thereto;
     (g) sell, lease, transfer or otherwise dispose of any asset or group of
assets, other than dispositions of obsolete equipment, in an aggregate amount
(as to the Company and all of its Subsidiaries), with a book value or fair
market value in excess of $1,000,000 in any one year;
     (h) create, incur, assume or suffer to exist any indebtedness of the
Company or any of its Subsidiaries for borrowed money (which shall include for
purposes hereof capitalized lease obligations and guarantees or other contingent
obligations for indebtedness for borrowed money but exclude indebtedness for
borrowed money including credit line capacity existing as of the date hereof) in
an aggregate amount (as to the Company and all of its Subsidiaries) in excess of
(x) $2,500,000 in any year and (y) $10,000,000 in the aggregate;
     (i) mortgage, encumber, or create, incur or suffer to exist liens on, any
of its assets other than mortgages, encumbrances or liens (x) securing
indebtedness permitted pursuant to Section 4.12(h) or (y) existing as of the
date hereof;
     (j) create, designate, authorize, issue, sell or grant, or enter into any
agreement providing for the issuance (contingent or otherwise) of, any of its
Interests or other equity securities (including, without limitation, any notes
or debt securities containing equity features) except for the issuance of
Interests or other equity securities upon the conversion, exchange or exercise
of any Interest or equity securities outstanding as of the date hereof, or upon
the conversion, exchange or exercise of any equity securities the creation,
designation, authorization, issuance, sale or grant of which is approved
pursuant to this Section 4.12;
     (k) pay, declare or set aside any sums for the payment of any dividends, or
make any distributions, on any of its equity securities or pay, declare or set
aside any sums for the payment of any dividends or make any payment on any of
its debt securities, except for regularly scheduled payments of principal and
interest under the terms of any indebtedness incurred in accordance with this
Section 4.12;

13



--------------------------------------------------------------------------------



 



     (l) redeem, purchase or otherwise acquire (other than pursuant to
Section 12.8(a) of this Agreement) any of its Interests or other equity
securities or redeem, purchase or make any payments with respect to any equity
appreciation rights, phantom equity plans or similar rights or plans relating to
the Company or its Subsidiaries;
     (m) redeem, purchase or otherwise acquire, in any transaction or series of
related transactions, any indebtedness of the Company or any of its Subsidiaries
(except to the extent that such indebtedness is due in accordance with its
terms);
     (n) make or commit to make any capital expenditures in any year in an
aggregate amount (as to the Company and all of its Subsidiaries) in excess of
$2,500,000 of the aggregate amount provided for in the Company’s capital
expenditure plan;
     (o) grant any registration rights except as expressly contemplated by the
Registration Rights Agreement;
     (p) enter into any transactions (except as expressly contemplated by this
Agreement) with any “affiliate” or “associate” (as such terms are defined under
Rule 12b-2 of the Exchange Act) including between the Company and each of
Goldman, Sachs & Co. and Kelso & Company, L.P.;
     (q) amend or repeal any provision of its Certificate of Incorporation,
By-Laws or other organizational documents, including, without limitation, any
change in the number of directors comprising its board of directors (except,
with respect to the Company, as permitted under Section 4.1);
     (r) change its independent certified accountants;
     (s) adopt or amend any equity option plan or other employee benefit plan or
issue any Interests or other equity securities under any such plan other than
capital stock or other securities which it is obligated to issue under the terms
of any existing or approved option or any such existing or approved plan;
     (t) amend this Agreement or the Registration Rights Agreement, or become a
party to any agreement which by its terms restricts or is inconsistent with its
performance of its obligations under any of the foregoing agreements;
     (u) appoint any person to the position of, amend the terms of any existing
employment agreement with its, enter into any new employment agreement with its,
or remove its Chief Executive Officer and President, Chief Operating Officer,
Chief Financial Officer or similar positions;
     (v) appoint or remove any member of the board of directors of any
Subsidiary of the Company other than in accordance with this Agreement;
     (w) adopt or amend its annual budget or capital expenditure plan;
     (x) exercise any right of first offer under Section 12.8(a) of this
Agreement;

14



--------------------------------------------------------------------------------



 



     (y) commence, settle or compromise any proceeding;
     (z) amend, cancel or otherwise modify any of its insurance coverage
policies (including, without limitation, increasing or decreasing the coverage
amounts and/or limits thereunder); or
     (aa) agree or otherwise commit to take any actions set forth in the
foregoing subparagraphs (a) through (z).
     Section 4.13 Strategic Planning Committee. The Company shall establish a
Strategic Planning Committee to advise the President and Chief Executive Officer
of the Company on such matters as he shall request, which shall at a minimum
include (but shall not be limited to) assessment of and advice regarding (a) the
business affairs and prospects of the Company and its Subsidiaries; (b)
developing and implementing corporate and business strategy and planning for the
Company and its Subsidiaries, including plans and programs for improving
operating, marketing and financial performance, budgeting of future corporate
investments, acquisition and divestiture strategies, and reorganization programs
and (c) planning for and assessment of strategic opportunities and disposition
prospects for the Company and its Subsidiaries. The Strategic Planning Committee
shall have no decision-making authority, but instead shall advise and report to,
and be chaired by, the President and Chief Executive Officer of the Company. The
Strategic Planning Committee shall consist of each Management Member (excluding
Inactive Management Members). The Strategic Planning Committee shall meet at
least semiannually and in connection with matters that are subject to
Section 4.12.
ARTICLE V
INVESTMENT REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 5.1 Representations, Warranties and Covenants of Members.
     (a) Investment Intention and Restrictions on Disposition. Each Member
represents and warrants that such Member is acquiring the Interests solely for
such Member’s own account for investment and not with a view to resale in
connection with any distribution thereof. Each Member agrees that such Member
will not, directly or indirectly, Transfer any of the Interests (or solicit any
offers to buy, purchase or otherwise acquire or take a pledge of any of the
Interests) or any interest therein or any rights relating thereto or offer to
Transfer, except in compliance with the Securities Act, all applicable state
securities or “blue sky” laws and this Agreement, as the same shall be amended
from time to time. Any attempt by a Member, directly or indirectly, to Transfer,
or offer to Transfer, any Interests or any interest therein or any rights
relating thereto without complying with the provisions of this Agreement, shall
be void and of no effect.
     (b) Securities Laws Matters. Each Member acknowledges receipt of advice
from the Company that (i) the Interests have not been registered under the
Securities Act or qualified under any state securities or “blue sky” laws, (ii)
it is not anticipated that there will be any public market for the Interests,
(iii) the Interests must be held indefinitely and such Member must continue to
bear the economic risk of the investment in the Interests unless the Interests
are subsequently registered under the Securities Act and such state laws or an
exemption from registration is available, (iv) Rule 144 promulgated under the
Securities Act (“Rule 144”) is not

15



--------------------------------------------------------------------------------



 



presently available with respect to sales of any securities of the Company and
the Company has made no covenant to make Rule 144 available and Rule 144 is not
anticipated to be available in the foreseeable future, (v) when and if the
Interests may be disposed of without registration in reliance upon Rule 144,
such disposition can be made only in limited amounts and in accordance with the
terms and conditions of such Rule and the provisions of this Agreement, (vi) if
the exemption afforded by Rule 144 is not available, public sale of the
Interests without registration will require the availability of an exemption
under the Securities Act, (vii) restrictive legends shall be placed on any
certificate representing the Interests and (viii) a notation shall be made in
the appropriate records of the Company indicating that the Interests are subject
to restrictions on transfer and, if the Company should in the future engage the
services of a transfer agent, appropriate stop-transfer instructions will be
issued to such transfer agent with respect to the Interests.
     (c) Ability to Bear Risk. Each Member represents and warrants that (i) such
Member’s financial situation is such that such Member can afford to bear the
economic risk of holding the Interests for an indefinite period and (ii) such
Member can afford to suffer the complete loss of such Member’s investment in the
Interests.
     (d) Access to Information; Sophistication; Lack of Reliance. Each Member
represents and warrants that (i) such Member is familiar with the business and
financial condition, properties, operations and prospects of the Company and
that such Member has been granted the opportunity to ask questions of, and
receive answers from, representatives of the Company concerning the Company and
the terms and conditions of the purchase of the Interests and to obtain any
additional information that such Member deems necessary, (ii) such Member’s
knowledge and experience in financial and business matters is such that such
Member is capable of evaluating the merits and risk of the investment in the
Interests and (iii) such Member has carefully reviewed the terms and provisions
of this Agreement and has evaluated the restrictions and obligations contained
therein. In furtherance of the foregoing, each Member represents and warrants
that (i) no representation or warranty, express or implied, whether written or
oral, as to the financial condition, results of operations, prospects,
properties or business of the Company or as to the desirability or value of an
investment in the Company has been made to such Member by or on behalf of the
Company, (ii) such Member has relied upon such Member’s own independent
appraisal and investigation, and the advice of such Member’s own counsel, tax
advisors and other advisors, regarding the risks of an investment in the Company
and (iii) such Member will continue to bear sole responsibility for making its
own independent evaluation and monitoring of the risks of its investment in the
Company.
     (e) Accredited Investor. Each Member represents and warrants that such
Member is an “accredited investor” as such term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act and, in connection with the
execution of this Agreement, agrees to deliver such certificates to that effect
as the Board may request.
     Section 5.2 Additional Representations and Warranties of Non-Investor
Members. Each Non-Investor Member represents and warrants that (i) such
Non-Investor Member has duly executed and delivered this Agreement, (ii) all
actions required to be taken by or on behalf of the Non-Investor Member to
authorize it to execute, deliver and perform its obligations under this
Agreement have been taken and this Agreement constitutes such Non-

16



--------------------------------------------------------------------------------



 



Investor Member’s legal, valid and binding obligation, enforceable against such
Non-Investor Member in accordance with the terms hereof, (iii) the execution and
delivery of this Agreement and the consummation by the Non-Investor Member of
the transactions contemplated hereby in the manner contemplated hereby do not
and will not conflict with, or result in a breach of any terms of, or constitute
a default under, any agreement or instrument or any applicable law, or any
judgment, decree, writ, injunction, order or award of any arbitrator, court or
governmental authority which is applicable to the Non-Investor Member or by
which the Non-Investor Member or any material portion of its properties is
bound, (iv) no consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by such Non-Investor Member in connection with the
execution and delivery of this Agreement or the performance of such Non-Investor
Member’s obligations hereunder, (v) if such Non-Investor Member is an
individual, such Non-Investor Member is a resident of the state set forth
opposite such Non-Investor Member’s name on Schedule A and (vi) if such
Non-Investor Member is not an individual, such Non-Investor Member’s principal
place of business and mailing address is in the state set forth opposite such
Non-Investor Member’s name on Schedule A.
     Section 5.3 Additional Representations and Warranties of Investor Members.
     (a) Due Organization; Power and Authority, etc. GSCP Onshore represents and
warrants that it is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware. GSCP V Offshore
Coffeyville Holdings, L.P. represents and warrants that it is an limited
partnership duly formed, validly existing and in good standing under the laws of
the State if Delaware. GSCP Institutional represents and warrants that it is a
limited partnership duly formed, validly existing and in good standing under the
laws of the State of Delaware. GSCP V Institutional Coffeyville Holdings, L.P.
represents and warrants that it is a limited partnership duly formed, validly
existing and in good standing under the laws of the State of Delaware. GSCP V
GmbH Coffeyville Holdings, L.P. represents and warrants that it is a limited
partnership duly formed, validly existing and in good standing under the laws of
the State of Delaware. Kelso Investment Associates VII, L.P. represents and
warrants that it is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware. KEP VI, LLC represents
and warrants that it is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware. Each
Investor Member further represents and warrants that it has all necessary power
and authority to enter into this Agreement to carry out the transactions
contemplated herein.
     (b) Authorization; Enforceability. All actions required to be taken by or
on behalf of such Investor Member to authorize it to execute, deliver and
perform its obligations under this Agreement have been taken, and this Agreement
constitutes the legal, valid and binding obligation of such Investor Member,
enforceable against such Investor Member in accordance with its terms, except as
the same may be affected by bankruptcy, insolvency, moratorium or similar laws,
or by legal or equitable principles relating to or limiting the rights of
contracting parties generally.
     (c) Compliance with Laws and Other Instruments. The execution and delivery
of this Agreement and the consummation by such Investor Member of the
transactions contemplated hereby and thereby in the manner contemplated hereby
and thereby do not and will not conflict

17



--------------------------------------------------------------------------------



 



with, or result in a breach of any terms of, or constitute a default under, any
agreement or instrument or any applicable law, or any judgment, decree, writ,
injunction, order or award of any arbitrator, court or governmental authority
which is applicable to such Investor Member or by which such Investor Member or
any material portion of its properties is bound, except for conflicts, breaches
and defaults that, individually or in the aggregate, will not have a material
adverse effect upon the financial condition, business or operations of such
Investor Member or upon such Investor Member’s ability to enter into and carry
out its obligations under this Agreement.
     (d) Executing Parties. The person executing this Agreement on behalf of
each Investor Member has full power and authority to bind such Investor Member
to the terms hereof and thereof.
     Section 5.4 Additional Covenants of Management Members. Each Management
Member hereby agrees that, upon the receipt of any Override Unit, it shall make
an election pursuant to section 83(b) of the Code.
ARTICLE VI
CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS
     Section 6.1 Capital Accounts. A separate capital account (a “Capital
Account”) shall be established and maintained for each Member. The initial
balance in each Member’s Capital Account shall be as set forth on Schedule A.
     Section 6.2 Adjustments.
     (a) Each of the Members hereby commits to make a cash contribution to the
capital of the Company in the amount set forth opposite each Member’s name on
Schedule A. Any contributions of property after the date hereof shall be valued
at their Fair Market Value.
     (b) Each Member’s Capital Account shall be credited with the amount of cash
contributed by such Member on the date hereof, as set forth on Schedule A.
     (c) As of the end of each Accounting Period, the balance in each Member’s
Capital Account shall be adjusted by (i) increasing such balance by (A) such
Member’s allocable share of Net Income (allocated in accordance with
Section 8.1), (B) the items of gross income allocated to such Member pursuant to
Section 8.2 and (C) the amount of cash and the Fair Market Value of any property
(as of the date of the contribution thereof and net of any liabilities
encumbering such property) contributed to the Company by such Member during such
Accounting Period, if any, and (ii) decreasing such balance by (A) the amount of
cash and the Fair Market Value of any property (as of the date of the
distribution thereof and net of any liabilities encumbering such property)
distributed to such Member during such Accounting Period, (B) such Member’s
allocable share of Net Loss (allocated in accordance with Section 8.1) and
(C) the items of gross deduction allocated to such Member pursuant to
Section 8.2. The provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations section
1.704-1(b) and section 1.704-2 and shall be interpreted and applied in a manner
consistent with such Treasury Regulations.

18



--------------------------------------------------------------------------------



 



     Section 6.3 Additional Capital Contributions. No Member shall be required
to make any additional capital contribution to the Company in respect of the
Interests then owned by such Member. A Member may make further capital
contributions to the Company, but only with the written consent of the Board
acting by majority vote (which majority must include at least one GSCP Director
and at least one Kelso Director) in accordance with Section 3.2 or Section 4.12,
as applicable. The provisions of this Section 6.3 are intended solely to benefit
the Members and, to the fullest extent permitted by applicable law, shall not be
construed as conferring any benefit upon any creditor of the Company (and no
such creditor shall be a third party beneficiary of this Agreement), and no
Member shall have any duty or obligation to any creditor of the Company to make
any additional capital contributions or to cause the Board to consent to the
making of additional capital contributions.
     Section 6.4 Negative Capital Accounts. Except as otherwise required by this
Agreement, no Member shall be required to make up a negative balance in its
Capital Account.
ARTICLE VII
ADDITIONAL TERMS APPLICABLE TO OVERRIDE UNITS
     Section 7.1 Certain Terms.
     (a) Valuation of the Override Units. Override Units will not participate in
distributions under Article IX until from and after any point in time when the
Current Value is at least equal to the Initial Price. All Override Units will
participate in distributions from and after any point in time when the Current
Value is at least equal to the Initial Price. Any amount that is not distributed
to the holder of any Override Unit as a result of this Section 7.1(a) shall be
distributed pursuant to Section 9.1(b).
     In the event that any portion of the Override Units does not become
eligible to participate in distributions pursuant to this Section 7.1(a) upon
the occurrence of an Exit Event, such portion of such Override Units shall
automatically be forfeited. Any Override Unit which is forfeited, shall be
cancelled for no consideration.
     (b) Calculations. All calculations required or contemplated by
Section 7.1(a) shall be made in the sole determination of the Override Unit
Committee and shall be final and binding on the Company and each Management
Member.
     (c) Benchmark Amount. The Board shall determine the Benchmark Amount with
respect to each Override Unit at the time such Override Unit is issued to a
Management Member, which shall be reflected on Schedule A. The Benchmark Amount
of each issued Override Unit shall be reflected on Schedule A, which (together
with the provisions of Sections 9.1(b) and (c)) are intended to result in such
Override Unit being treated as a profits interest for U.S. federal income tax
purposes as of the date such Override Unit is issued.
     Section 7.2 Inactive Management Members. If a Management Member ceases to
provide services to or for the benefit of the Company or one of its Affiliates
in connection with the termination of employment of such Member for any reason,
the Common Units held by such

19



--------------------------------------------------------------------------------



 



Member shall cease to have voting rights and such Member shall be thereafter
referred to herein as a “Inactive Management Member” with only the rights of an
Inactive Management Member specified herein. Notwithstanding the foregoing, such
Inactive Management Member shall continue to be treated as a Member (including,
for the avoidance of doubt, for purposes of Article IX hereof).
ARTICLE VIII
ALLOCATIONS
     Section 8.1 Book Allocations of Net Income and Net Loss.
     (a) Except as provided in Section 8.2, Net Income and Net Loss of the
Company shall be allocated among the Members’ Capital Accounts as of the end of
each Accounting Period or portion thereof in a manner that as closely as
possible gives effect to the economic provisions of this Agreement.
     (b) Except as otherwise provided in Section 8.2, all items of gross income,
gain, loss and deduction included in the computation of Net Income and Net Loss
shall be allocated in the same proportion as are Net Income and Net Loss.
     Section 8.2 Special Book Allocations.
     (a) Qualified Income Offset. If any Member unexpectedly receives any
adjustment, allocation or distribution described in Treasury Regulations section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) and such adjustment, allocation or
distribution causes or increases a deficit in such Member’s Capital Account in
excess of its obligation to make additional Capital Contributions (a “Deficit”),
items of gross income and gain for such Accounting Period and each subsequent
Accounting Period shall be specifically allocated to such Member in an amount
and manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the Deficit of such Member as quickly as possible; provided that an
allocation pursuant to this Section 8.2(a) shall be made only if and to the
extent that such Member would have a Deficit after all other allocations
provided for in this Article VIII have been tentatively made as if this
Section 8.2(a) were not in this Agreement. This Section 8.2(a) is intended to
comply with the qualified income offset provision of Treasury Regulations
section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner consistent
therewith.
     (b) Notwithstanding anything to the contrary in this Agreement, items of
gross income, gain, loss or deduction shall be specifically allocated to
particular Members to the extent necessary to comply with applicable law
(including the requirement to make “forfeiture allocations” within the meaning
of Prop. Treas. Reg. Section 1.704-1(b)(4)(xii)).
     (c) Restorative Allocations. Any special allocations of items of income or
gain pursuant to this Section 8.2 shall be taken into account in computing
subsequent allocations pursuant to this Agreement so that the net amount for any
item so allocated and all other items allocated to each Member pursuant to this
Agreement shall be equal, to the extent possible, to the net amount that would
have been allocated to each Member pursuant to the provisions of this Agreement
if such special allocations had not occurred.

20



--------------------------------------------------------------------------------



 



     Section 8.3 Tax Allocations. The income, gains, losses, credits and
deductions recognized by the Company shall be allocated among the Members, for
U.S. federal, state and local income tax purposes, to the extent permitted under
the Code and the Treasury Regulations, in the same manner that each such item is
allocated to the Members’ Capital Accounts. Notwithstanding the foregoing, the
Board shall have the power to make such allocations for U.S. federal, state and
local income tax purposes so long as such allocations have substantial economic
effect, or are otherwise in accordance with the Members’ Interests, in each case
within the meaning of the Code and the Treasury Regulations. Notwithstanding the
previous sentence, in allocating income, gain, loss, credits, and deductions
among the Members for U.S. federal, state, and local income tax purposes, the
Board has discretion to compute Current Value by assuming that the price per
Common Unit will equal the quotient obtained by dividing: (x) the aggregate
capital accounts of all Members, by (y) the number of Common Units outstanding,
including all Override Units issued and outstanding at the end of the taxable
year, other than Override Units that, by their terms would be forfeited in
conjunction with the occurrence of an Exit Event if they did not become eligible
to participate in distributions pursuant to Section 7.1(a) upon the occurrence
of the Exit Event. In accordance with section 704(c) of the Code and the
Treasury Regulations thereunder, income, gain, loss and deduction with respect
to any property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for U.S. federal
income tax purposes and its Book Value.
ARTICLE IX
DISTRIBUTIONS
     Section 9.1 Distributions Generally.
     (a) The Company may make distributions to the Members to the extent that
the cash available to the Company is in excess of the reasonably anticipated
needs of the business (including reserves). In determining the amount
distributable to each Member, the provisions of this Section 9.1 shall be
applied in an iterative manner.
     (b) Subject to Sections 9.1(c) and (d), any such distributions shall be
made to the Members in proportion to the number of Units held by each Member as
of the time of such distribution.
     (c) The amount of any proposed distribution to a holder of any Override
Unit pursuant to Section 9.1(b) in respect of such Override Unit shall be
reduced until the total reductions in proposed distributions pursuant to this
Section 9.1(c) in respect of such Override Unit equals the Benchmark Amount in
respect of such Override Unit. Any amount that is not distributed to the holder
of any Override Unit pursuant to this Section 9.1(c) shall be distributed
pursuant to Section 9.1(b) and shall remain subject to this Section 9.1(c).
     (d) In the event that pursuant to Section 7.1(a) an Override Unit was not
previously entitled to participate in an actual distribution made by the Company
under Section 9.1(b) but under the terms of Section 7.1(a) such Override Unit is
currently entitled to participate in distributions, then Section 9.1(b)
notwithstanding, any distributions by the Company shall be

21



--------------------------------------------------------------------------------



 



made 100% to the holder of such Override Unit in respect of such Override Unit
until the total distributions made pursuant to this Section 9.1(d) in respect of
such Override Unit equal the total distributions that would have been made in
respect of such Override Unit if such Override Unit (and any other Override
Units currently entitled to participate in distributions) had at all times been
entitled to participate in distributions to the extent set forth in
Section 7.1(a). In the event that this Section 9.1(d) applies to two or more
Override Units at the same time, the distributions contemplated by this
Section 9.1(d) shall be made in respect of each such Override Unit in proportion
to the amounts distributable under this Section 9.1(d) in respect of each such
Override Unit. For the avoidance of doubt, this Section 9.1(d) shall not apply
to any Override Unit that is forfeited. The Board shall have the power in its
sole discretion to make adjustments to the operation of this Section 9.1(d) if
the Board determines in its sole discretion that such adjustments will further
the intent of this Section 9.1(d).
     Section 9.2 Distributions In Kind. In the event of a distribution of
Company property, such property shall for all purposes of this Agreement be
deemed to have been sold at its Fair Market Value and the proceeds of such sale
shall be deemed to have been distributed to the Members.
     Section 9.3 No Withdrawal of Capital. Except as otherwise expressly
provided in Article XIII, no Member shall have the right to withdraw capital
from the Company or to receive any distribution or return of such Member’s
Capital Contributions.
     Section 9.4 Withholding.
     (a) Each Member shall, to the fullest extent permitted by applicable law,
indemnify and hold harmless each Person who is or who is deemed to be the
responsible withholding agent for U.S. federal, state or local income tax
purposes against all claims, liabilities and expenses of whatever nature (other
than any claims, liabilities and expenses in the nature of penalties and accrued
interest thereon that result from such Person’s fraud, willful misfeasance, bad
faith or gross negligence) relating to such Person’s obligation to withhold and
to pay over, or otherwise pay, any withholding or other taxes payable by the
Company or as a result of such Member’s participation in the Company.
     (b) Notwithstanding any other provision of this Article IX, (i) each Member
hereby authorizes the Company to withhold and to pay over, or otherwise pay, any
withholding or other taxes payable by the Company or any of its Affiliates with
respect to such Member or as a result of such Member’s participation in the
Company and (ii) if and to the extent that the Company shall be required to
withhold or pay any such taxes (including any amounts withheld from amounts
payable to the Company to the extent attributable, in the judgment of the
Members, to such Member’s Interest), such Member shall be deemed for all
purposes of this Agreement to have received a payment from the Company as of the
time such withholding or tax is required to be paid, which payment shall be
deemed to be a distribution with respect to such Member’s Interest to the extent
that the Member (or any successor to such Member’s Interest) is then entitled to
receive a distribution. To the extent that the aggregate of such payments to a
Member for any period exceeds the distributions to which such Member is entitled
for such period, such Member shall make a prompt payment to the Company of such
amount. It is the intention of the Members that no amounts will be includible as
compensation income to any Management

22



--------------------------------------------------------------------------------



 



Member, or will give rise to any withholding taxes imposed on compensation
income, for United States federal income tax purposes as a result of the
receipt, vesting or disposition of, or lapse of any restriction with respect to,
any Override Units granted to such Member.
     (c) If the Company makes a distribution in kind and such distribution is
subject to withholding or other taxes payable by the Company on behalf of any
Member, such Member shall make a prompt payment to the Company of the amount of
such withholding or other taxes by wire transfer.
     Section 9.5 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make a distribution
to any Member on account of its Interest if such distribution would violate
Section 18-607 of the Delaware Act or other applicable law.
     Section 9.6 Tax Distributions. In the event that the Company sells an
equity interest in a Subsidiary, resulting in taxable income being recognized by
the Members, or the Members are otherwise allocated taxable income from the
Company (in each case, other than upon an Exit Event), the Company may make
distributions to the Members to the extent of available cash (as determined by
the Board in its discretion) in an amount equal to such income multiplied by a
reasonable tax rate determined by the Override Unit Committee; it being
understood that, if the Members are allocated material taxable income without
corresponding cash distributions sufficient to pay the resulting tax
liabilities, it is the Company’s intention to make the tax distributions
referred to herein; provided that the Board in its sole discretion shall
determine whether any such tax distributions will be made. Any distributions
made to a Member pursuant to this Section 9.6 shall reduce the amount otherwise
distributable to such Member pursuant to the other provisions of this Agreement,
so that to the maximum extent possible, the total amount of distributions
received by each Member pursuant to this Agreement at any time is the same as
such Member would have received if no distribution had been made pursuant to
this Section 9.6. To the extent the cumulative sum of tax distributions made to
a Member under this Section 9.6 has not been applied pursuant to the preceding
sentence to reduce other amounts distributable to such Member, such Member shall
contribute to the Company the remaining amounts necessary to give full effect to
the preceding sentence on the date of the final liquidating distribution made by
the Company pursuant to Section 13.2.
ARTICLE X
BOOKS AND RECORDS
     Section 10.1 Books, Records and Financial Statements. At all times during
the continuance of the Company, the Company shall maintain, at its principal
place of business, separate books of account for the Company that shall show a
true and accurate record of all costs and expenses incurred, all charges made,
all credits made and received and all U.S. income derived in connection with the
operation of the Company’s business in accordance with generally accepted
accounting principles consistently applied, and, to the extent inconsistent
therewith, in accordance with this Agreement. Such books of account, together
with a copy of this Agreement and the Certificate, shall at all times be
maintained at the principal place of business of the Company and shall be open
to inspection and examination at reasonable times

23



--------------------------------------------------------------------------------



 



and upon reasonable notice by each Member and its duly authorized representative
for any purpose reasonably related to such Member’s Interest; provided that the
Company may maintain the confidentiality of Schedule A.
     Section 10.2 Filings of Returns and Other Writings; Tax Matters Partner.
     (a) The Company shall timely file all Company tax returns and shall timely
file all other writings required by any governmental authority having
jurisdiction to require such filing. Within 90 days after the end of each
taxable year (or as soon as reasonably practicable thereafter), the Company
shall send to each Person that was a Member at any time during such year copies
of Schedule K-1, “Partner’s Share of Income, Credits, Deductions, Etc.”, or any
successor schedule or form, with respect to such Person, together with such
additional information as may be necessary for such Person to file his, her or
its United States federal income tax returns.
     (b) GSCP Onshore shall be the tax matters partner of the Company, within
the meaning of section 6231 of the Code (the “Tax Matters Partner”) unless a
Majority in Interest votes otherwise; provided that the Tax Matters Partner
shall give prompt notice to Kelso of any item or event with respect to taxes,
including a proposed administrative or judicial proceeding involving taxes, and
any proposed deficiency or similar notice of intention to assess taxes that
could have more than an immaterial affect on Kelso. The Tax Matters Partner will
not take any action that could be reasonably expected to have an affect on Kelso
that is not immaterial without Kelso’s consent. Each Member hereby consents to
such designation and agrees that upon the request of the Tax Matters Partner,
such Member will execute, certify, acknowledge, deliver, swear to, file and
record at the appropriate public offices such documents as may be necessary or
appropriate to evidence such consent.
     (c) Promptly following the written request of the Tax Matters Partner, the
Company shall, to the fullest extent permitted by applicable law, reimburse and
indemnify the Tax Matters Partner for all reasonable expenses, including
reasonable legal and accounting fees, claims, liabilities, losses and damages
incurred by the Tax Matters Partner in connection with any administrative or
judicial proceeding with respect to the tax liability of the Members, except to
the extent arising from the bad faith, gross negligence, willful violation of
law, fraud or breach of this Agreement by such Tax Matters Partner.
     (d) The provisions of this Section 10.2 shall survive the termination of
the Company or the termination of any Member’s Interest and shall remain binding
on the Members for as long a period of time as is necessary to resolve with the
Internal Revenue Service any and all matters regarding the U.S. federal income
taxation of the Company or the Members.
     Section 10.3 Accounting Method. For both financial and tax reporting
purposes, the books and records of the Company shall be kept on the accrual
method of accounting applied in a consistent manner and shall reflect all
Company transactions and be appropriate and adequate for the Company’s business.

24



--------------------------------------------------------------------------------



 



ARTICLE XI
LIABILITY, EXCULPATION AND INDEMNIFICATION
     Section 11.1 Liability. Except as otherwise provided by the Delaware Act,
the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Covered Person shall be obligated personally
for any such debt, obligation or liability of the Company solely by reason of
being a Covered Person.
     Section 11.2 Exculpation. No Covered Person shall be liable to the Company
or any other Covered Person for any loss, damage or claim incurred by reason of
any act or omission performed or omitted by such Covered Person in good faith on
behalf of the Company and in a manner believed to be within the scope of
authority conferred on such Covered Person by this Agreement, except that a
Covered Person shall be liable for any such loss, damage or claim incurred by
reason of such Covered Person’s gross negligence, willful misconduct or willful
breach of this Agreement.
     Section 11.3 Fiduciary Duty. Any duties (including fiduciary duties) of a
Covered Person to the Company or to any other Covered Person that would
otherwise apply at law or in equity are hereby eliminated to the fullest extent
permitted under the Delaware Act and any other applicable law; provided that (a)
the foregoing shall not eliminate the obligation of each Covered Person to act
in compliance with the express terms of this Agreement and (b) the foregoing
shall not be deemed to eliminate the implied contractual covenant of good faith
and fair dealing. Notwithstanding anything to the contrary contained in this
Agreement, each of the Members hereby acknowledges and agrees that each of the
Directors, in determining whether or not to vote in support of or against any
particular decision for which the Board’s consent is required, may act in and
consider the best interest of the Member who designated such Director and shall
not be required to act in or consider the best interests of the Company or the
other Members or parties hereto.
     Section 11.4 Indemnification. To the fullest extent permitted by applicable
law, a Covered Person shall be entitled to indemnification from the Company for
any loss, damage or claim incurred by such Covered Person by reason of any act
or omission performed or omitted by such Covered Person in good faith on behalf
of the Company and in a manner believed to be within the scope of authority
conferred on such Covered Person by this Agreement, except that no Covered
Person shall be entitled to be indemnified in respect of any loss, damage or
claim incurred by such Covered Person by reason of such Covered Person’s gross
negligence, willful misconduct or willful breach of this Agreement with respect
to such acts or omissions; provided, that any indemnity under this Section 11.4
shall be provided out of and to the extent of Company assets only, and no
Covered Person shall have any personal liability on account thereof.
     Section 11.5 Expenses. To the fullest extent permitted by applicable law,
expenses (including, without limitation, reasonable attorneys’ fees,
disbursements, fines and amounts paid in settlement) incurred by a Covered
Person in defending any claim, demand, action, suit or proceeding relating to or
arising out of their performance of their duties on behalf of the Company shall,
from time to time, be advanced by the Company prior to the final disposition of

25



--------------------------------------------------------------------------------



 



such claim, demand, action, suit or proceeding upon receipt by the Company of an
undertaking by or on behalf of the Covered Person to repay such amount if it
shall ultimately be determined by a court of competent jurisdiction that the
Covered Person is not entitled to be indemnified as authorized in this
Section 11.5.
     Section 11.6 Severability. To the fullest extent permitted by applicable
law, if any portion of this Article shall be invalidated on any ground by any
court of competent jurisdiction, then the Company shall nevertheless indemnify
each Director or Officer and may indemnify each employee or agent of the Company
as to costs, charges and expenses (including reasonable attorneys’ fees),
judgments, fines and amounts paid in settlement with respect to any action, suit
or proceeding, whether civil, criminal, administrative or investigative,
including an action by or in the right of the Company, to the fullest extent
permitted by any applicable portion of this Article XI that shall not have been
invalidated.
ARTICLE XII
TRANSFERS OF INTERESTS
     Section 12.1 Restrictions on Transfers of Interests by Members.
     (a) Transfers by Investor Members. Other than a Transfer of Interests by an
Investor Member (x) to an Affiliate of such Transferring Investor Member or
(y) pursuant to (i) Section 12.8(b) (“Tag-Along Rights”), (ii) pursuant to
Section 12.8(c) (“Drag-Along Rights”) or (iii) pursuant to the Registration
Rights Agreement, all Transfers by an Investor Member shall be made subject to
Section 12.8(a) (“Right of First Offer”) and Section 12.8(b) (“Tag-Along
Rights”).
     (b) Transfers by Management Members. No Management Member may Transfer any
Interests including, without limitation, to any other Member, or by gift, or by
operation of law or otherwise; provided that, subject to Section 12.2(b) and
Section 12.2(c), Interests may be Transferred by a Management Member (i)
pursuant to Section 12.3 (“Estate Planning Transfers, Transfers Upon Death of a
Management Member”), (ii) in accordance with Section 12.4 (“Involuntary
Transfers”), (iii) pursuant to Section 12.8(b) (“Tag-Along Rights”), (iv)
pursuant to Section 12.8(c) (“Drag-Along Rights”), (v) pursuant to the
Registration Rights Agreement or (vi) pursuant to the prior written approval of
the Board in its sole discretion (excluding such Management Member and other
members of the Board who are designees of the Management Members).
     (c) Transfers by Outside Members. No Outside Member may Transfer any
Interests including, without limitation, to any other Member, or by gift, or by
operation of law or otherwise; provided that, subject to Section 12.2(b) and
Section 12.2(c), Interests may be Transferred by an Outside Member (i) in
accordance with Section 12.4 (“Involuntary Transfers”), (ii) pursuant to
Section 12.8(b) (“Tag-Along Rights”), (iii) pursuant to Section 12.8(c)
(“Drag-Along Rights”), (iv) pursuant to the Registration Rights Agreement or (v)
pursuant to the prior written approval of the Board in its sole discretion
(which, in the case of Magnetite, must include the approval of at least one GSCP
Director and one Kelso Director).

26



--------------------------------------------------------------------------------



 



     Section 12.2 Overriding Provisions.
     (a) Any Transfer in violation of this Article XII shall be null and void ab
initio, and the provisions of Section 12.2(e) shall not apply to any such
Transfers. The approval of any Transfer in any one or more instances shall not
limit or waive the requirement for such approval in any other or future
instance.
     (b) All Transfers permitted under this Article XII are subject to this
Section 12.2 and Sections 12.5 and 12.6.
     (c) Any proposed Transfer by a Member pursuant to the terms of this
Article XII shall, in addition to meeting all of the other requirements of this
Agreement, satisfy the following conditions: (i) the Transfer will not be
effected on or through an “established securities market” or a “secondary market
or the substantial equivalent thereof,” as such terms are used in Treasury
Regulations section 1.7704-1, and, at the request of the Board, the transferor
and the transferee will have each provided the Company a certificate to such
effect; and (ii) the proposed transfer will not result in the Company having
more than 99 Members, within the meaning of Treasury Regulations section
1.7704-1(h)(1) (determined pursuant to the rules of Treasury Regulations section
1.7704-1(h)(3)). The Board may in its sole discretion waive the condition set
forth in clause (ii) of this Section 12.2(c).
     (d) The Company shall promptly amend Schedule A to reflect any permitted
transfers of Interests pursuant to and in accordance with this Article XII.
     (e) The Company shall, from the effective date of any permitted assignment
of an Interest (or part thereof), thereafter pay all further distributions on
account of such Interest (or part thereof) to the assignee of such Interest (or
part thereof); provided that such assignee shall have no right or powers as a
Member unless such assignee complies with Section 12.6.
     Section 12.3 Estate Planning Transfers; Transfers upon Death of a
Management Member. Interests held by Management Members may be transferred for
estate-planning purposes of such Management Member, to (A) a trust under which
the distribution of the Interests may be made only to beneficiaries who are such
Management Member, his or her spouse, his or her parents, members of his or her
immediate family or his or her lineal descendants, (B) a charitable remainder
trust, the income from which will be paid to such Management Member during his
or her life, (C) a corporation, the shareholders of which are only such
Management Member, his or her spouse, his or her parents, members of his or her
immediate family or his or her lineal descendants or (D) a partnership or
limited liability company, the partners or members of which are only such
Management Member, his or her spouse, his or her parents, members of his or her
immediate family or his or her lineal descendants. Interests may be transferred
as a result of the laws of descent; provided that, in each such case, such
Management Member provides prior written notice to the Board of such proposed
Transfer and makes available to the Board documentation, as the Board may
reasonably request, in order to verify such Transfer.
     Section 12.4 Involuntary Transfers. Any transfer of title or beneficial
ownership of Interests upon default, foreclosure, forfeit, divorce, court order
or otherwise than by a voluntary

27



--------------------------------------------------------------------------------



 



decision on the part of a Management Member or Outside Member (each, an
“Involuntary Transfer”) shall be void unless the Management Member or Outside
Member complies with this Section 12.4 and enables the Company to exercise in
full its rights hereunder. Upon any Involuntary Transfer, the Company shall have
the right to purchase such Interests pursuant to this Section 12.4 and the
Person to whom such Interests have been Transferred (the “Involuntary
Transferee”) shall have the obligation to sell such Interests in accordance with
this Section 12.4. Upon the Involuntary Transfer of any Interest, such
Management Member or an Outside Member shall promptly (but in no event later
than two days after such Involuntary Transfer) furnish written notice to the
Company indicating that the Involuntary Transfer has occurred, specifying the
name of the Involuntary Transferee, giving a detailed description of the
circumstances giving rise to, and stating the legal basis for, the Involuntary
Transfer. Upon the receipt of the notice described in the preceding sentence,
and for 60 days thereafter, the Company shall have the right to purchase, and
the Involuntary Transferee shall have the obligation to sell, all (but not less
than all) of the Interests acquired by the Involuntary Transferee for a purchase
price equal to the lesser of (i) the Fair Market Value of such Interest and (ii)
the amount of the indebtedness or other liability that gave rise to the
Involuntary Transfer plus the excess, if any, of the Carrying Value of such
Interests over the amount of such indebtedness or other liability that gave rise
to the Involuntary Transfer. Notwithstanding anything to the contrary, any
Involuntary Transfer of Override Units shall result in the immediate forfeiture
of such Override Units and without any compensation therefor, and such
Involuntary Transferee shall have no rights with respect to such Override Units.
     Section 12.5 Assignments.
     (a) Assignment by the Company. The Company shall have the right to assign
to GSCP and Kelso, on a pro rata basis, all or any portion of its rights and
obligations under Section 12.4; provided that any such assignment or assumption
is accepted by both GSCP and Kelso. If the Company has not exercised its right
to purchase Interests pursuant to such Section 12.4 within 15 days of receipt by
the Company of the letter, notice or other occurrence giving rise to such right,
then GSCP and Kelso shall have the right to jointly require the Company to
assign such right. GSCP shall have the right to assign to one or more of the
GSCP Members all or any of its rights to purchase Interests pursuant to this
Section 12.5(a). Kelso shall have the right to assign to one or more of the
Kelso Members all or any of its rights to purchase Interests pursuant to this
Section 12.5(a).
     (b) Assignment Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the Members hereto and their respective heirs,
legal representatives, successors and assigns; provided (i) that no Non-Investor
Member may assign any of its rights or obligations hereunder without the consent
of GSCP and Kelso unless such assignment is in connection with a Transfer
explicitly permitted by this Agreement and, prior to such assignment, such
assignee complies with the requirements of Section 12.6, (ii) that no Investor
Member may assign any of its rights or obligations hereunder without the consent
of GSCP (if a Kelso Member is the assigning Investor Member) or Kelso (if GSCP
is the assigning Investor Member), as the case may be, unless such assignment is
in connection with a Transfer explicitly permitted by this Agreement, and prior
to such assignment, such assignee complies with the requirements of Section 12.6
and (iii) that the rights of GSCP and Kelso pursuant to Section 3.7,

28



--------------------------------------------------------------------------------



 



Section 4.12, Section 12.8 and Section 12.9 may only be assigned as a whole and
not in part (and otherwise in accordance with the provisions of clause (ii) of
this proviso).
     Section 12.6 Substitute Members. In the event any Non-Investor Member or
Investor Member Transfers its Interest in compliance with the other provisions
of this Article XII (other than Section 12.4), the transferee thereof shall have
the right to become a substitute Non-Investor Member or substitute Investor
Member, as the case may be, but only upon satisfaction of the following:
     (a) execution of such instruments as the Board deems reasonably necessary
or desirable to effect such substitution; and
     (b) acceptance and agreement in writing by the transferee of the Member’s
Interest to be bound by all of the terms and provisions of this Agreement and
assumption of all obligations under this Agreement (including breaches hereof)
applicable to the transferor and in the case of a transferee of a Management
Member who resides in a state with a community property system, such transferee
causes his or her spouse, if any, to execute a Spousal Waiver in the form of
Exhibit A attached hereto. Upon the execution of the instrument of assumption by
such transferee and, if applicable, the Spousal Waiver by the spouse of such
transferee, such transferee shall enjoy all of the rights and shall be subject
to all of the restrictions and obligations of the transferor of such transferee.
     Section 12.7 Release of Liability. In the event any Member shall sell such
Member’s entire Interest (other than in connection with an Exit Event) in
compliance with the provisions of this Agreement, including, without limitation,
pursuant to the penultimate sentence of Section 12.4, without retaining any
interest therein, directly or indirectly, then the selling Member shall, to the
fullest extent permitted by applicable law, be relieved of any further liability
arising hereunder for events occurring from and after the date of such Transfer.
     Section 12.8 Right of First Offer; Tag-Along and Drag-Along Rights.
     (a) Right of First Offer. Any Transfers by either GSCP or Kelso (such
Investor Member, in such capacity, a “Transferring Investor Member”), other than
any Transfer described in clauses (x) or (y) of Section 12.1(a), shall be
consummated only in accordance with the following procedures:
     (i) The Transferring Investor Member shall first deliver to the Company a
written notice (a “First Offer Notice”), which shall (x) state the Transferring
Investor Member’s intention to Transfer Interests to one or more Persons, the
amount and type of Interests to be sold (the “Subject Interests”), the purchase
price therefor and a summary of the other material terms of the proposed
Transfer and (y) offer to the Company and the Other Investor Member the right to
acquire all or a portion of such Subject Interests upon the terms and subject to
the conditions of the proposed Transfer as set forth in the First Offer Notice
(the “First Offer”); provided that such First Offer may provide that it must be
accepted by the Company and the Other Investor Members (in the aggregate) on an
all or nothing basis (an “All or Nothing Offer”). The First Offer shall remain
open and irrevocable for the periods set forth below (and, to the extent the
First Offer is accepted

29



--------------------------------------------------------------------------------



 



during such periods, until the consummation of the Transfer contemplated by the
First Offer). The Company shall have the right, for a period of 20 days after
delivery of the First Offer Notice (the “Initial First Offer Acceptance
Period”), to accept the First Offer for all or any part of the Subject Interests
at the purchase price and on the other terms stated in the First Offer Notice.
Such acceptance shall be made by delivering a written notice to the Transferring
Investor Member and the Other Investor Member within the Initial First Offer
Acceptance Period.
     (ii) If the Company shall fail to accept all of the Subject Interests
offered for Sale pursuant to, or shall reject in writing, the First Offer (the
Company being required to notify in writing the Transferring Investor Member and
the Other Investor Member of its rejection or failure to accept in the event of
the same), then, upon the earlier of the expiration of the Initial First Offer
Acceptance Period or the giving of such written notice of rejection or failure
to accept such offer by the Company, the Other Investor Member shall have the
right, for a period of 15 days thereafter (the “Additional First Offer
Acceptance Period”), to accept the First Offer for all or any part of the
Subject Interests so offered and not accepted by the Company (the “Refused
Interests”) at the purchase price and on the other terms stated in the First
Offer Notice; provided, however, that, if the First Offer is an All or Nothing
Offer, the Other Investor Member may accept, during the Additional First Offer
Acceptance Period, all, but not less than all, of the Refused Interests, at the
purchase price and on the terms stated in the First Offer Notice. Such
acceptance shall be made by delivering a written notice to the Company and the
Transferring Investor Member within the Additional First Offer Acceptance Period
specifying the maximum number of Interests such Other Investor Member will
purchase.
     (iii) If effective acceptance shall not be received pursuant to
Sections 12.8(a)(i) and/or 12.8(a)(ii) above with respect to all of the Subject
Interests offered pursuant to the First Offer Notice, then the Transferring
Investor Member may Transfer all or any portion of the Interests so offered and
not so accepted (or, in the case of an All or Nothing Offer, all of the Subject
Interests offered pursuant to the First Offer Notice), at a price not less than
the price, and on terms not more favorable to the purchaser thereof than the
terms, stated in the First Offer Notice at any time within 90 days (plus a
sufficient number of days to allow the expiration or termination of all waiting
periods under HSR (as defined below) applicable to such Transfer) after the
expiration of the Additional First Offer Acceptance Period (the “Transfer
Period”). To the extent the Transferring Investor Member Transfers all or any
portion of the Interests so offered during the Transfer Period, the Transferring
Investor Member shall promptly notify the Company, and the Company shall
promptly notify the Other Investor Member, as to (i) the number of Interests, if
any, that the Transferring Investor Member then owns, (ii) the number of
Interests that the Transferring Investor Member has Transferred, (iii) the terms
of such Transfer and (iv) the name of the Person(s) to whom any Interests were
Transferred. In the event that all of the Interests are not Transferred by the
Transferring Investor Member during the Transfer Period, the right of the
Transferring Investor Member to Transfer such Interests which are not
Transferred shall expire and the obligations of this Section 12.8(a) shall be
reinstated; provided, however, in the event that the Transferring Investor
Member determines, at any time during the Transfer Period, that the Transfer of
all of the Interests on the terms set forth in the First Offer Notice is

30



--------------------------------------------------------------------------------



 



impractical, the Transferring Investor Member may terminate the offer and
reinstate the procedure provided in this Section 12.8(a) without waiting for the
expiration of the Transfer Period; provided that such Transferring Investor
Member has not previously done so within the preceding six month period.
     (iv) All Transfers of Subject Interests to the Company and/or the Other
Investor Member subject to any First Offer Notice shall be consummated
contemporaneously at the offices of the Company on the later of (i) a mutually
satisfactory business day within 15 days after the expiration of the Initial
First Offer Acceptance Period, or the Additional First Offer Acceptance Period,
as applicable, and (ii) the fifth business day following the expiration or
termination of all waiting periods under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (“HSR”), applicable to such Transfers, or
at such other time and/or place as the parties to such Transfers may agree. The
delivery of certificates or other instruments evidencing such Subject Interests
duly endorsed for transfer shall be made on such date against payment of the
purchase price for such Subject Interests.
     (v) Anything contained herein to the contrary notwithstanding, prior to any
Transfer of Interests by a Transferring Investor Member pursuant to this
Section 12.8(a), the Transferring Investor Member shall, after complying with
the provisions of this Section 12.8(a), comply with the provisions of
Section 12.8(b) hereof, if applicable.
     (b) Tag-Along Rights. In the event that a Selling Investor Member proposes
to Transfer Interests, other than any Transfer to an Affiliate of such Selling
Investor Member, and such Interests would represent, together with all Interests
previously Transferred by such Selling Investor Member to non-Affiliates of such
Selling Investor Member, more than 10% of such Selling Investor Member’s Common
Units held on the date hereof, then at least thirty (30) days prior to effecting
such Transfer, such Selling Investor Member shall give each other Member written
notice of such proposed Transfer. Each other Member shall then have the right
(the “Tag-Along Right”), exercisable by written notice to the Selling Investor
Member, to participate pro rata in such sale by selling a pro rata portion of
such other Member’s Common Units on substantially the same terms (including with
respect to representations, warranties and indemnification) as the Selling
Investor Member; provided, however, that (x) any representations and warranties
relating specifically to any Member shall only be made by that Member; (y) any
indemnification provided by the Members (other than with respect to the
representations referenced in the foregoing subsection (x)) shall be based on
the relative Interests being sold by each Member in the proposed sale, either on
a several, not joint, basis or solely with recourse to an escrow established for
the benefit of the proposed purchaser (the Members’ contributions to such escrow
to be on a pro-rata basis in accordance with the proceeds received from such
sale), it being understood and agreed that any such indemnification obligation
of an Member shall in no event exceed the net proceeds to such Member from such
proposed Transfer; and (z) the form of consideration to be received by the
Selling Investor Member in connection with the proposed sale may be different
from that received by the other Members so long as the value of the
consideration to be received by the Selling Member is the same or less than what
they would have received had they received the same form of consideration as the
other Members. In the event that a sale by the Selling Member does not
constitute an Exit Event then, unless otherwise

31



--------------------------------------------------------------------------------



 



determined by the Override Unit Committee in its sole discretion, Management
Members may only participate in such sale with respect to their Common Units.
     (c) Drag-Along Rights. (i) In the event that on or after the fifth
anniversary hereof a Selling Investor Member owning, alone or together with any
other Member, more than 30% of the then outstanding Common Units (A) proposes to
Transfer Interests, other than any Transfer to an Affiliate of such Selling
Investor Member, and such Interests would represent more than 30% of the then
outstanding Common Units, or (B) desires to effect an Exit Event, such Selling
Investor Member shall have the right (the “Drag-Along Right”), upon written
notice to the other Members, to require that each other Member join pro rata in
such sale by selling a pro rata portion of such other Member’s Common Units on
substantially the same terms (including with respect to representations,
warranties and indemnification) as such Selling Investor Member; provided,
however, that (x) any representations and warranties relating specifically to
any Member (other than with respect to the representations referenced in the
foregoing subsection (x)) shall only be made by that Member; (y) any
indemnification provided by the Members shall be based on the relative purchase
price being received by each Member in the proposed sale, either on a several,
not joint, basis or solely with recourse to an escrow established for the
benefit of the proposed purchaser (the Members’ contributions to such escrow to
be on a pro rata basis in accordance with the proceeds received from such sale),
it being understood and agreed that any such indemnification obligation of a
Member shall in no event exceed the net proceeds to such Member from such
proposed Transfer; and (z) the form of consideration to be received by the
Selling Investor Member in connection with the proposed sale may be different
from that received by the other Members so long as the value of the
consideration to be received by the Selling Investor Member is the same or less
than what they would have received had they received the same form of
consideration as the other Members (as reasonably determined by the Board in
good faith). For purposes of this Section 12.8, for each Member “joining the
Selling Investor Member in such sale” shall include voting its Interests
consistently with the Selling Investor Member, transferring its Interests to a
corporation organized in anticipation of such sale in exchange for capital stock
of such corporation, executing and delivering agreements and documents which are
being executed and delivered by the Selling Investor Member and providing such
other cooperation as the Selling Investor Member may reasonably request.
     (ii) Any Exit Event may be structured as an auction and may be initiated by
the delivery to the Company and the other Members of a written notice that the
Selling Investor Member has elected to initiate an auction sale procedure. The
Selling Investor Member shall be entitled to take all steps reasonably necessary
to carry out an auction of the Company, including, without limitation, selecting
an investment bank, providing confidential information (pursuant to
confidentiality agreements), selecting the winning bidder and negotiating the
requisite documentation. The Company and each Member shall provide assistance
with respect to these actions as reasonably requested.
     (iii) In the event the Selling Investor Member sells less than 100% of its
Common Units in the Company, joining “pro rata in such sale” shall be based on
relative Common Units unless the Override Unit Committee in its sole discretion
determines that the Override Units shall participate in the sale, in which case
the principles of clause (iv) of this Section 12.8(c) shall apply.

32



--------------------------------------------------------------------------------



 



     (iv) In the event that an Exit Event is structured as a sale of Interests
by the Members, rather than a sale of the Company’s assets with a subsequent
distribution of proceeds by the Company, then the purchase agreement governing
such Interest sale will have provisions therein which replicate, to the greatest
extent possible, the economic result which would have been attained under
Articles IX and XIII had the Exit Event been structured as a sale of the
Company’s assets and a distribution of proceeds.
     (d) Any transaction costs, including transfer taxes and legal, accounting
and investment banking fees incurred by the Company and the Selling Investor
Member in connection with an Exit Event shall, unless the applicable purchaser
refuses, be borne by the Company in the event of a merger, consolidation or sale
of assets and shall otherwise be borne by the Members on a pro rata basis based
on the consideration received by each Member in such Exit Event.
     Section 12.9 Initial Public Offering.
     (a) Generally. Upon (i) a joint determination by both GSCP and Kelso or
(ii) following the third anniversary of the date hereof, a determination by
either GSCP or Kelso to effect an Initial Public Offering, the Board and each
other Member shall take such actions as are necessary to structure the IPO in a
manner acceptable to such Investor Members or such Investor Member, as the case
may be, including, without limitation, causing the public offering of the stock
of an existing or newly formed Subsidiary of the Company (a “Subsidiary IPO”) or
effecting any Transfers, mergers, consolidations or restructurings pursuant to
Section 12.9(b) and making any such amendments to this Agreement as may be
deemed by such Investor Members or such Investor Members, as the case may be, to
be necessary to facilitate such IPO; provided that, if only one of GSCP or Kelso
requests any of the foregoing actions to be taken, any such action, to the
extent it would adversely impact the other Investor Member (Kelso or GSCP, as
the case may be) in a manner differently than it impacts the requesting Investor
Member, shall be subject to the prior approval of such other Investor Member,
such approval not to be unreasonably withheld.
     (b) IPO of Newco or the Company. In the event that both GSCP and Kelso or
either GSCP or Kelso request an IPO pursuant to Section 12.9(a) above, the
parties or party requesting such IPO can require in order to facilitate such IPO
(i) a Transfer of all or substantially all of (x) the assets of the Company or
(y) the Interests to a newly organized stock corporation or other business
entity (“Newco”), (ii) a merger of the Company into Newco by merger or
consolidation or (iii) any other restructuring of the Interests, in any such
case in anticipation of an Initial Public Offering, and each Member shall take
such steps to effect such Transfer, merger, consolidation or other restructuring
as may be requested by such Investor Members or Investor Member, as the case may
be, or as may be requested by the Company, including, without limitation,
Transferring such Member’s Interests to Newco in exchange for capital stock of
Newco; provided, that, in the event of such an exchange, each Interest would be
exchanged for a number of shares of Newco stock determined in a manner such that
each Member is treated no less favorably than such Member would have been
treated upon an Exit Event (assuming the value of the consideration to be
received by such Investor Members or such Investor Member, as the case may be,
in the Exit Event is the mid-point of the filing range in the IPO); and
provided, further, in lieu of effecting such exchange of the Common Units
(and/or at the option and request of such Investor Members or Investor Member,
as the case may be, Override Units) of Management Members, the

33



--------------------------------------------------------------------------------



 



Company shall, at the request of such Investor Members or Investor Member, as
the case may be, pay to the Management Members cash in an amount equal to the
aggregate Fair Market Value of the shares such Management Member would,
otherwise, have received pursuant to the preceding proviso. Notwithstanding the
preceding sentence, no Member shall be required to take any action or omit to
take any action to the extent such action or omission violates applicable law.
If GSCP and Kelso or either of them determines to effect an IPO pursuant to this
Section 12.9 and the Members receive shares of Newco pursuant to any such
Transfer, merger, consolidation or restructuring, (i) each other Member agrees
to enter (as an “Investor Stockholder,” “Management Stockholder” or “Outside
Stockholder,” respectively, as set forth therein) into a Registration Rights
Agreement substantially in the form of Exhibit C hereto, which Registration
Rights Agreement shall set forth the respective rights and obligations of the
parties with respect to participating in such IPO of Newco and (ii) this
Agreement shall automatically terminate upon an IPO of Newco or the Company.
     (c) Subsidiary IPO. In the event that both GSCP and Kelso or either GSCP or
Kelso request an IPO pursuant to Section 12.9(a) and elect that such IPO occur
through a Subsidiary IPO, then (i) this Agreement shall continue to remain in
full force and effect with any amendments or modifications thereto as shall be
effectuated by the Investor Members or Investor Member requesting such IPO in
accordance with Section 12.9(a) above; provided that, following such Subsidiary
IPO (A) the governance provisions herein shall apply only with respect to the
Company and not with respect to any Subsidiary of the Company, (B) the Company
shall not vote any shares of such existing or newly formed Subsidiary in favor
of any action without the prior written consent of (I) either GSCP or at least
one GSCP Director for so long as GSCP continues to hold an amount of Common
Units that represents both the Requisite Outstanding Amount and the Requisite
Original Amount and (II) either Kelso or at least one Kelso Director for so long
as Kelso continues to hold an amount of Common Units that represents both the
Requisite Outstanding Amount and the Requisite Original Amount, and (C) the
provisions of Article XII (other than this Section 12.9) shall cease to apply,
(ii) the Company and such existing or newly formed Subsidiary shall enter into a
Registration Rights Agreement that is substantially similar to the Registration
Rights Agreement attached as Exhibit C hereto, except that such Registration
Rights Agreement will provide for rights of the Company to request registrations
of its equity interests in such existing or newly formed Subsidiary (and to
piggyback on such registrations) rather than providing for the rights of Members
to participate directly in public offerings and (iii) the Members shall amend
this Agreement or enter into such ancillary agreements as they deem necessary to
permit such Members to achieve liquidity with respect to their Interest in the
Company (indirectly, through the Company’s exercise of its registration rights
in such existing or newly formed Subsidiary and through the Company’s use of the
proceeds resulting therefrom to redeem Units from Members) to the same extent as
they would have been entitled to do had there been an IPO of Newco rather than a
Subsidiary IPO.
ARTICLE XIII
DISSOLUTION, LIQUIDATION AND TERMINATION
     Section 13.1 Dissolving Events. The Company shall be dissolved and its
affairs wound up in the manner hereinafter provided upon the happening of any of
the following events:

34



--------------------------------------------------------------------------------



 



     (a) the Board and the Members shall vote or agree in writing to dissolve
the Company pursuant to the required votes set forth in Section 3.3(d),
Section 4.3 and Section 4.12, respectively; or
     (b) any event which, under applicable law, would cause the dissolution of
the Company; provided that, unless required by applicable law, the Company shall
not be wound up as a result of any such event and the business of the Company
shall continue.
     Notwithstanding the foregoing, the death, retirement, resignation,
expulsion, bankruptcy or dissolution of any Member or the occurrence of any
other event that terminates the continued membership of any Member in the
Company under the Delaware Act shall not, in and of itself, cause the
dissolution of the Company. In such event, the remaining Member(s) shall
continue the business of the Company without dissolution.
     Section 13.2 Dissolution and Winding-Up. Upon the dissolution of the
Company, the assets of the Company shall be liquidated or distributed under the
direction of, and to the extent determined by, the Board, and the business of
the Company shall be wound up. Within a reasonable time after the effective date
of dissolution of the Company, the Company’s assets shall be distributed in the
following manner and order:
     First, to creditors in satisfaction of indebtedness (other than any loans
or advances that may have been made by any of the Members to the Company),
whether by payment or the making of reasonable provision for payment, and the
expenses of liquidation, whether by payment or the making of reasonable
provision for payment, including the establishment of reasonable reserves (which
may be funded by a liquidating trust) determined by the Board or the liquidating
trustee, as the case may be, to be reasonably necessary for the payment of the
Company’s expenses, liabilities and other obligations (whether fixed,
conditional, unmatured or contingent);
     Second, to the payment of loans or advances that may have been made by any
of the Members to the Company; and
     Third, to the Members in accordance with Section 9.1, taking into account
any amounts previously distributed under Section 9.1;
     provided that no payment or distribution in any of the foregoing categories
shall be made until all payments in each prior category shall have been made in
full, and provided, further, that, if the payments due to be made in any of the
foregoing categories exceed the remaining assets available for such purpose,
such payments shall be made to the Persons entitled to receive the same pro rata
in accordance with the respective amounts due to them.
     Section 13.3 Distributions in Cash or in Kind. Upon the dissolution of the
Company, the Board shall use all commercially reasonable efforts to liquidate
all of the Company’s assets in an orderly manner and apply the proceeds of such
liquidation as set forth in Section 13.2; provided that, if in the good faith
judgment of the Board, a Company asset should not be liquidated, the Board shall
cause the Company to allocate, on the basis of the Fair Market Value of any
Company assets not sold or otherwise disposed of, any unrealized gain or loss
based on such value to the Members’ Capital Accounts as though the assets in
question had been sold on

35



--------------------------------------------------------------------------------



 



the date of distribution and, after giving effect to any such adjustment,
distribute such assets in accordance with Section 13.2 as if such Fair Market
Value had been received in cash, subject to the priorities set forth in
Section 13.2, and provided, further, that the Board shall in good faith attempt
to liquidate sufficient Company assets to satisfy in cash (or make reasonable
provision for) the debts and liabilities referred to in Section 13.2.
     Section 13.4 Termination. The Company shall terminate when the winding up
of the Company’s affairs has been completed, all of the assets of the Company
have been distributed and the Certificate has been canceled, all in accordance
with the Delaware Act.
     Section 13.5 Claims of the Members. The Members and former Members shall
look solely to the Company’s assets for the return of their Capital
Contributions, and if the assets of the Company remaining after payment of or
due provision for all debts, liabilities and obligations of the Company are
insufficient to return such Capital Contributions, the Members and former
Members shall have no recourse against the Company or any other Member.
ARTICLE XIV
MISCELLANEOUS
     Section 14.1 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed, certified or registered mail with postage prepaid, (c)
sent by next-day or overnight mail or delivery or (d) sent by fax, as follows
(or to such other address as the party entitled to notice shall hereafter
designate in accordance with the terms hereof):
     (a) If to the Company:
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Attention: John J. Lipinski
Facsimile No.: (913) 981-0000
with copies (which shall not constitute notice) to:
GS Capital Partners V Fund, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Attention: Kenneth Pontarelli
Facsimile No.: (212) 357-5505
Kelso & Company, L.P.
320 Park Avenue, 24th Floor
New York, New York 10022
Attention: James J. Connors II
Facsimile No.: (212) 223-2379

36



--------------------------------------------------------------------------------



 



Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Robert C. Schwenkel
                 Steven Steinman
Facsimile No.: (212) 859-4000
and
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Kevin M. Schmidt
Facsimile No.: (212) 909-6836
     (b) If to a Member, at the address set forth opposite such Member’s name on
Schedule A attached hereto, or at such other address as such Member may
hereafter designate by written notice to the Company.
     All such notices, requests, demands, waivers and other communications shall
be deemed to have been received by (w) if by personal delivery, on the day
delivered, (x) if by certified or registered mail, on the fifth business day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered, or (z) if by fax, on the day delivered; provided that such
delivery is confirmed.
     Section 14.2 Securities Act Matters. Each Member understands that, in
addition to the restrictions on transfer contained in this Agreement, he or she
must bear the economic risks of his or her investment for an indefinite period
because the Interests have not been registered under the Securities Act.
     Section 14.3 Headings. The headings to sections in this Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Agreement.
     Section 14.4 Entire Agreement. This Agreement constitutes the entire
agreement among the Members with respect to the subject matter hereof, and
supersedes any prior agreement or understanding among them with respect to the
matters referred to herein. There are no representations, warranties, promises,
inducements, covenants or undertakings relating to the Units, other than those
expressly set forth or referred to herein.
     Section 14.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     Section 14.6 Governing Law; Attorneys’ Fees. This Agreement and the rights
and obligations of the Members hereunder and the Persons subject hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Delaware, without giving effect to the choice of law principles
thereof. The substantially prevailing party in any action or proceeding relating
to this Agreement shall be entitled to receive an award of, and to recover

37



--------------------------------------------------------------------------------



 



from the other party or parties, any fees or expenses incurred by him, her or it
(including, without limitation, reasonable attorneys’ fees and disbursements) in
connection with any such action or proceeding.
     Section 14.7 Waivers. Except as may otherwise be provided by applicable law
in connection with the winding-up, liquidation and dissolution of the Company,
each Member hereby irrevocably waives any and all rights that it may have to
maintain an action for partition of any of the Company’s property.
     Waiver by any Member hereto of any breach or default by any other Member of
any of the terms of this Agreement shall not operate as a waiver of any other
breach or default, whether similar to or different from the breach or default
waived. No waiver of any provision of this Agreement shall be implied from any
course of dealing between the Members hereto or from any failure by any Member
to assert its or his or her rights hereunder on any occasion or series of
occasions.
     EACH MEMBER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     Section 14.8 Invalidity of Provision. The invalidity or unenforceability of
any provision of this Agreement in any jurisdiction shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of this Agreement, including that
provision, in any other jurisdiction.
     Section 14.9 Further Actions. Each Member shall execute and deliver such
other certificates, agreements and documents, and take such other actions, as
may reasonably be requested by the Company in connection with the continuation
of the Company and the achievement of its purposes, including, without
limitation, (a) any documents that the Company deems necessary or appropriate to
continue the Company as a limited liability company in all jurisdictions in
which the Company or its Subsidiaries conduct or plan to conduct business and
(b) all such agreements, certificates, tax statements and other documents as may
be required to be filed in respect of the Company.
     Section 14.10 Amendments.
     (a) Subject to the amendment provisions of Section 12.9(a), this Agreement
may not be amended, modified or supplemented except by a written instrument
signed by each of the Investor Members; provided, however, that the Board may,
pursuant to Sections 3.2, 3.6, 6.2 and 12.2, make such modifications to this
Agreement, including Schedule A, as are necessary to admit Additional Members.
Notwithstanding the foregoing, no amendment, modification or supplement shall
adversely affect the Management Members as a class without the consent of a
Majority in Interest (exclusive of Override Units) of the Management Members or,
to the extent (and only to the extent) any particular Management Member would be
uniquely and adversely affected by a proposed amendment, modification or
supplement, by such Management Member;

38



--------------------------------------------------------------------------------



 



provided, however, that, in either case, no such consent shall be required for
(i) any amendments, modifications or supplements to Article IV, (ii) any
amendments, modifications or supplements effectuated pursuant to Section 12.9,
or (iii) for the issuance of additional Units pursuant to Article III. The
Company shall notify all Members after any such amendment, modification or
supplement, other than any amendments to Schedule A, as permitted herein, has
taken effect.
     (b) Notwithstanding Section 14.10(a), each Member shall, and shall cause
each of its Affiliates and transferees to, take any action jointly requested by
the Kelso Member and the GSCP Member that is designed to comply with the
finalization of proposed Treasury Regulations relating to the issuance of
partnership equity for services and any other Treasury Regulation, Revenue
Procedure, or other guidance issued with respect thereto. Without limiting the
foregoing, such action may include authorizing the Company to make any election,
agreeing to any condition imposed on such Member, its Affiliates or its
transferee, executing any amendment to this Agreement or other agreements,
executing any new agreement, and agreeing not to take any contrary position on
any tax return or other filing.
     Section 14.11 No Third Party Beneficiaries. Except as otherwise provided
herein, this Agreement is not intended to, and does not, confer upon any Person,
except for the parties hereto, any rights or remedies hereunder.
     Section 14.12 Injunctive Relief. The Units cannot readily be purchased or
sold in the open market, and for that reason, among others, the Company and the
Members will be irreparably damaged in the event this Agreement is not
specifically enforced. Each of the Members therefore agrees that, in the event
of a breach of any provision of this Agreement, the aggrieved party may elect to
institute and prosecute proceedings in any court of competent jurisdiction to
enforce specific performance or to enjoin the continuing breach of this
Agreement. Such remedies shall, however, be cumulative and not exclusive, and
shall be in addition to any other remedy which the Company or any Member may
have. Each Member hereby irrevocably submits to the non-exclusive jurisdiction
of the state and federal courts in New York for the purposes of any suit, action
or other proceeding arising out of, or based upon, this Agreement or the subject
matter hereof. Each Member hereby consents to service of process made in
accordance with Section 14.1.
     Section 14.13 Power of Attorney. Each Member hereby constitutes and
appoints GSCP and Kelso as his or her true and lawful joint representative and
attorney-in-fact in his or her name, place and stead to make, execute,
acknowledge, record and file the following:
     (a) any amendment to the Certificate which may be required by the laws of
the State of Delaware because of:
     (i) any duly made amendment to this Agreement, or
     (ii) any change in the information contained in such Certificate, or any
amendment thereto;
     (b) any other certificate or instrument which may be required to be filed
by the Company under the laws of the State of Delaware or under the applicable
laws of any other jurisdiction in which counsel to the Company determines that
it is advisable to file;

39



--------------------------------------------------------------------------------



 



     (c) any certificate or other instrument which GSCP and Kelso or the Board
deems necessary or desirable to effect a termination and dissolution of the
Company which is authorized under this Agreement;
     (d) any amendments to this Agreement, duly adopted in accordance with the
terms of this Agreement; and
     (e) any other instruments that GSCP and Kelso or the Board may deem
necessary or desirable to carry out fully the provisions of this Agreement;
provided, however, that any action taken pursuant to this power shall not, in
any way, increase the liability of the Members beyond the liability expressly
set forth in this Agreement, and provided, further, that, where action by a
majority of the Board is required, such action shall have been taken.
     Such attorney-in-fact is not by the provisions of this Section 14.13
granted any authority on behalf of the undersigned to amend this Agreement,
except as provided for in this Agreement. Such power of attorney is coupled with
an interest and shall continue in full force and effect notwithstanding the
subsequent death or incapacity of the Member granting such power of attorney.
     Section 14.14 Marketing Materials. The Company grants each Investor Member
and their respective Affiliates permission to use the Company’s name and logo in
marketing materials of such Investor Member or any of its Affiliates. Such
Investor Member or its Affiliates, as applicable, shall include a trademark
attribution notice giving notice of the Company’s ownership of its trademarks in
the marketing materials in which the Company’s name and logo appear.
     Section 14.15 Notice of Events. The Company shall notify each Investor
Member, on a reasonably current basis, of any events, discussions, notices or
changes with respect to any criminal or regulatory investigation or action
involving the Company or any of its subsidiaries (but, excluding traffic
violations or similar misdemeanors), and shall reasonably cooperate with such
Investor Member or its Affiliates in efforts to mitigate any adverse
consequences to such Investor Member or its Affiliates which may arise
(including by coordinating and providing assistance in meeting with regulators).
ARTICLE XV
DEFINED TERMS
     Section 15.1 Definitions.
     “Accounting Period” means, for the first Accounting Period, the period
commencing on the date hereof and ending on the next Adjustment Date. All
succeeding Accounting Periods shall commence on the day after an Adjustment Date
and end on the next Adjustment Date.
     “Additional First Offer Acceptance Period” has the meaning given in Section
12.8(a)(ii).
     “Additional Member” has the meaning given in Section 3.6(a).

40



--------------------------------------------------------------------------------



 



     “Additional Purchase Amount” has the meaning given in Section 3.7.
     “Adjustment Date” means the last day of each fiscal year of the Company or
any other date determined by the Board, in its sole discretion, as appropriate
for an interim closing of the Company’s books.
     “Affiliate” means, with respect to a specified Person, any Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. As used in
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
     “Agreement” means this Amended and Restated Limited Liability Company
Agreement of the Company, as this agreement may be amended, modified,
supplemented or restated from time to time after the date hereof.
     “All or Nothing Offer” has the meaning given in Section 12.8(a)(ii).
     “Benchmark Amount” means the amount set with respect to an Override Unit
pursuant to Section 7.1(c).
     “Board” has the meaning given in Section 4.1(a).
     “Book Value” means with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows: (i) the Book Value of
any asset contributed or deemed contributed by a Member to the Company shall be
the gross fair market value of such asset at the time of contribution as
reasonably determined by the Board; (ii) the Book Value of any asset distributed
or deemed distributed by the Company to any Member shall be adjusted immediately
prior to such distribution to equal its gross fair market value at such time as
reasonably determined by the Board; (iii) the Book Values of all Company assets
may be adjusted in the discretion of the Board to equal their respective gross
fair market values, as reasonably determined by the Board as of (1) the date of
the acquisition of an additional interest in the Company by any new or existing
Member in exchange for a contribution to the capital of the Company; or (2) upon
the liquidation of the Company (including upon interim liquidating
distributions), or the distribution by the Company to a retiring or continuing
Member of money or other Company property in reduction of such Member’s interest
in the Company; (iv) any adjustments to the adjusted basis of any asset of the
Company pursuant to Sections 734 or 743 of the Code shall be taken into account
in determining such asset’s Book Value in a manner consistent with Treasury
Regulation Section 1.704-1(b)(2)(iv)(m); and (v) if the Book Value of an asset
has been determined pursuant to clause (i) or adjusted pursuant to clauses
(iii) or (iv) above, to the extent and in the manner permitted in the Treasury
Regulations, adjustments to such Book Value for depreciation and amortization
with respect to such asset shall be calculated by reference to Book Value,
instead of tax basis.
     “Capital Account” has the meaning given in Section 6.1.

41



--------------------------------------------------------------------------------



 



     “Capital Contribution” means, for any Member, the total amount of cash and
the Fair Market Value of any property contributed to the Company by such Member.
     “Carrying Value” means, with respect to any Interest purchased by the
Company, the value equal to the Capital Contribution, if any, made by the
selling Management Member in respect of any such Interest less the amount of
distributions made in respect of such Interest.
     “Certificate” means the Certificate of Formation of the Company and any and
all amendments thereto and restatements thereof filed on behalf of the Company
with the office of the Secretary of State of the State of Delaware pursuant to
the Delaware Act.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Common Units” means a class of Interests in the Company, as described in
Section 3.2(a). For the avoidance of doubt, Common Units shall not include
Override Units.
     “Company” has the meaning given in the introductory paragraph to this
Agreement.
     “Covered Person” means a current or former Member or Director, an Affiliate
of a current or former Member or Director, any officer, director, shareholder,
partner, member, employee, advisor, representative or agent of a current or
former Member or Director or any of their respective Affiliates, or any current
or former officer, employee or agent of the Company or any of its Affiliates.
     “Current Value” means, as of any given time, the sum of (A) the aggregate
amount of distributions pursuant to Section 9.1 received by the Investor Members
prior to such time (including, for the avoidance of doubt, any portion of any
distribution with respect to which Current Value is being determined) in respect
of Common Units plus (B) if such distribution is to be made in connection with
an Exit Event the product of (i) the aggregate amount per Common Unit of
distributions pursuant to Section 9.1 to be received by the Investor Members
upon such Exit Event, which shall be determined assuming that all Override Units
issued and outstanding at the date of the Exit Event (but excluding, any
Override Units (including, without limitation, Override Units issued hereunder),
which, by their terms, would be forfeited in conjunction with the occurrence of
such Exit Event if they did not become eligible to participate in distributions
pursuant to Section 7.1(a) upon the occurrence of the Exit Event) are treated as
if they were Common Units immediately prior to the Exit Event and (ii) the
Investor Member Units outstanding as of the occurrence of such Exit Event.
     “Deficit” has the meaning given in Section 8.2(a).
     “Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§18-101, et seq., as amended from time to time.
     “Director” has the meaning given in Section 4.1(a).
     “Drag-Along Right” has the meaning given in Section 12.8(c)(i).

42



--------------------------------------------------------------------------------



 



     “ECI” means income that is “effectively connected with the conduct of a
trade or business within the United States” within the meaning of sections 871
and 882 of the Code (including income treated as so effectively connected under
section 897 of the Code).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     “Exit Event” means a transaction or a combination or series of transactions
(other than an Initial Public Offering) resulting in:

  (a)   the sale, transfer or other disposition by the Investor Members to one
or more Persons that are not, immediately prior to such sale, Affiliates of the
Company or any Investor Member of all of the Interests of the Company
beneficially owned by the Investor Members as of the date of such transaction;
or     (b)   the sale, transfer or other disposition of all of the assets of the
Company and its Subsidiaries, taken as a whole, to one or more Persons that are
not, immediately prior to such sale, transfer or other disposition, Affiliates
of the Company or any Investor Member.

     “Fair Market Value” means, as of any date,

  (a)   for purposes of determining the value of any property owned by,
contributed to or distributed by the Company, (i) in the case of publicly-traded
securities, the average of their last sales prices on the applicable trading
exchange or quotation system on each trading day during the five trading-day
period ending on such date and (ii) in the case of any other property, the fair
market value of such property, as determined in good faith by the Board, or    
(b)   for purposes of determining the value of any Member’s Interest in
connection with Section 12.4 (“Involuntary Transfers”), (i) the fair market
value of such Interest as reflected in the most recent appraisal report
prepared, at the request of the Board, by an independent valuation consultant or
appraiser of recognized national standing, reasonably satisfactory to each of
GSCP and Kelso, or (ii) in the event no such appraisal exists or the date of
such report is more than one year prior to the date of determination, the fair
market value of such Interest as determined in good faith by the Board.

     “First Company Notice” has the meaning given in Section 3.7(b).
     “First Offer” has the meaning given in Section 12.8(a)(i).
     “First Offer Notice” has the meaning given in Section 12.8(a)(i).
     “Five Percent Test” has the meaning given in Section 4.1(b)(ii)(1).
     “GSCP” means GSCP Onshore, together with GSCP V Offshore Coffeyville
Holdings, L.P., a Delaware limited partnership, GSCP Institutional GSCP
Institutional Coffeyville

43



--------------------------------------------------------------------------------



 



Holdings, L.P., a Delaware limited partnership, and GSCP V GmbH Coffeyville
Holdings, L.P., a Delaware limited partnership.
     “GSCP Director” means a Director appointed or designated for election
solely by GSCP.
     “GSCP Institutional” means GS Capital Partners V Institutional, L.P., a
Delaware limited partnership.
     “GSCP Member” has the meaning given in the introductory paragraph to this
Agreement.
     “GSCP Onshore” means GS Capital Partners V Fund, L.P., a Delaware limited
partnership.
     “HSR” has the meaning given in Section 12.8(a)(iv).
     “Inactive Management Member” has the meaning given in Section 7.2.
     “Initial First Offer Acceptance Period” has the meaning given in
Section 12.8(a)(i).
     “Initial Price” means the product of (i) the Investor Members’ average cost
per each Investor Member Unit times (ii) the total number of Investor Member
Units.
     “Initial Public Offering” or “IPO” means the first underwritten public
offering of the common stock of a successor corporation to the Company or a
Subsidiary of the Company to the general public through a registration statement
filed with the Securities and Exchange Commission that covers (together with
prior effective registrations) (i) not less than 25% of the then outstanding
shares of common stock of such successor corporation or such Subsidiary of the
Company on a fully diluted basis or (ii) shares of such successor corporation or
such Subsidiary of the Company that will be traded on any of the New York Stock
Exchange, the American Stock Exchange or the National Association of Securities
Dealers Automated Quotation System after the close of any such general public
offering.
     “Initial Purchase Amount” has the meaning given in Section 3.7(b).
     “Interest” means a limited liability interest in the Company, which
represents the interest of each Member in and to the profits and losses of the
Company and such Member’s right to receive distributions of the Company’s
assets, as set forth in this Agreement.
     “Investor Member Units” means the aggregate member of Units held by the
Investor Members at the time of measurement.
     “Investor Members” has the meaning given in the introductory paragraph to
this Agreement.
     “Involuntary Transfer” has the meaning given in Section 12.4.
     “Involuntary Transferee” has the meaning given in Section 12.4.

44



--------------------------------------------------------------------------------



 



     “Kelso” means Kelso Investment Associates VII, L.P., a Delaware limited
partnership, together with KEP VI, LLC, a Delaware limited liability company.
     “Kelso Director” means a Director appointed or designated for election
solely by Kelso.
     “Kelso Member” has the meaning given in the introductory paragraph to this
Agreement.
     “Magnetite” means Magnetite Asset Investors III L.L.C., an Outside Member.
     “Majority in Interest” means, as of any given record date or other
applicable time, the holders of a majority of the outstanding Units held by
Members as of such date that are entitled to vote at a meeting of Members or to
consent in writing in lieu of a meeting of Members.
     “Management Member” has the meaning given in the introductory paragraph to
this Agreement. A Management Member shall be deemed not to be a “manager” within
the meaning of the Delaware Act (except to the extent Section 4.1(b)(i)
applies).
     “Member” has the meaning given in the introductory paragraph to this
Agreement and includes (i) any Person admitted as an additional or substitute
Member of the Company pursuant to this Agreement and (ii) for the avoidance of
doubt, Inactive Management Members.
     “Net Income” and “Net Loss” mean, respectively, for any period the taxable
income and taxable loss of the Company for the period as determined for U.S.
federal income tax purposes, provided that for the purpose of determining Net
Income and Net Loss (and for purposes of determining items of gross income,
loss, deduction and expense in applying Sections 8.1 and 8.2, but not for income
tax purposes): (i) there shall be taken into account any items required to be
separately stated under Section 703(a) of the Code, (ii) any income of the
Company that is exempt from federal income taxation and not otherwise taken into
account in computing Net Income and Net Loss shall be added to such taxable
income or loss; (iii) if the Book Value of any asset differs from its adjusted
tax basis for federal income tax purposes, any depreciation, amortization or
gain or loss resulting from a disposition of such asset shall be calculated with
reference to such Book Value; (iv) upon an adjustment to the Book Value of any
asset, pursuant to the definition of Book Value, the amount of the adjustment
shall be included as gain or loss in computing such taxable income or loss;
(v) any expenditure of the Company described in Section 705(a)(2)(B) of the Code
or treated as such an expenditure pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Net Income or Net Loss pursuant to this definition, shall be
subtracted from such taxable income or loss; (vi) to the extent an adjustment to
the adjusted tax basis of any asset included in Company property pursuant to
Section 734(b) of the Code is required pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for the purposes of
computing Net Income and Net Loss; and (vii) items allocated pursuant to
Section 8.2 shall not be taken into account in computing Net Income or Net Loss.
     “Newco” has the meaning given in Section 12.9(b)(i).

45



--------------------------------------------------------------------------------



 



     “Non-Investor Member” has the meaning given in the introductory paragraph
to this Agreement.
     “Officers” has the meaning given in Section 4.11.
     “Other Investor Member” means, for purposes of Section 12.8(a), Kelso, if
GSCP is the Transferring Investor Member, and GSCP, if Kelso is the Transferring
Investor Member.
     “Outside Member” has the meaning given in the introductory paragraph to
this Agreement
     “Override Unit Committee” means the committee constituted in accordance
with Section 4.5.
     “Override Units” means a class of Interest in the Company, as described in
Section 3.2(b).
     “Person” means any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company,
or other legal entity or organization.
     “Proposed Third Party Interests” has the meaning given in Section 3.7(a).
     “Pro Rata Preemptive Amount” has the meaning given in Section 3.7(b).
     “Refused Interests” has the meaning given in Section 12.8(a).
     “Registration Rights Agreement” means a Registration Rights Agreement,
substantially in the form of Exhibit C hereto.
     “Rejected Amount” has the meaning given in Section 3.7(b).
     “Requisite Original Amount” has the meaning given in Section 4.1(b)(ii)(1).
     “Requisite Outstanding Amount” has the meaning given in
Section 4.1(b)(ii)(1).
     “Rule 144” has the meaning given in section 5.1(b)(iv).
     “Second Company Notice” has the meaning given in Section 3.7.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Selling Investor Member” means GSCP or Kelso, as the case may be, in its
capacity as an Investor Member proposing a Transfer of Interests or an Exit
Event triggering the rights provided in Section 12.8(b) or (c) hereof.
     “Subject Interests” has the meaning given in Section 12.8(a)(i).
     “Subsidiary” means any direct or indirect subsidiary of the Company on the
date hereof and any direct or indirect subsidiary of the Company organized or
acquired after the date hereof.

46



--------------------------------------------------------------------------------



 



     “Subsidiary IPO” has the meaning given in Section 12.9(a)(ii).
     “Tag-Along Right” has the meaning given in Section 12.8(b).
     “Tax Matters Partner” has the meaning given in Section 10.2(b).
     “Transfer” means to directly or indirectly transfer, sell, pledge,
hypothecate or otherwise dispose of.
     “Transfer Period” has the meaning given in Section 12.8(a)(iii).
     “Transferring Investor Member” has the meaning given in Section 12.8(a).
     “Treasury Regulations” means the Regulations of the Treasury Department of
the United States issued pursuant to the Code.
     “UBTI” means “unrelated business taxable income” within the meaning of
section 512 of the Code, determined without regard to the special rules
contained in section 512(a)(3) of the Code that are applicable solely to
organizations described in paragraphs (7), (9), (17) and (20) of section 501(c)
of the Code.
     “Units” means any class of Interests provided for herein.
[Signature page follows]

47



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

            INVESTOR MEMBERS

GS CAPITAL PARTNERS V FUND, L.P.
      By:   GSCP V Advisors, L.L.C., its General Partner      

            By:   /s/ Kenneth A. Pontarelli       Name:           Title:        

            GSCP V OFFSHORE COFFEYVILLE
   HOLDINGS, L.P.
      By:   GS Capital Partners V Offshore Fund, L.P., its
    General Partner      

            By:   GSCP V Offshore Advisors, L.L.C., its General Partner      

            By:   /s/ Kenneth A. Pontarelli       Name:           Title:        

[Signature page to the Limited Liability Company Agreement of
Coffeyville Acquisition III LLC]

 



--------------------------------------------------------------------------------



 



            GSCP V INSTITUTIONAL COFFEYVILLE HOLDINGS, L.P.
      By:   GS Capital Partners V Institutional, L.P.      

            By:   GS Advisors V, L.L.C., its General Partner      

            By:   /s/ Kenneth A. Pontarelli        Name:           Title:      
   

            GSCP V GMBH COFFEYVILLE HOLDINGS, L.P.
      By:   GSCP V GmbH Coffeyville Holdings, its General Partner      

            By:   /s/ Kenneth A. Pontarelli         Name:           Title:      
 

[Signature page to the Limited Liability Company Agreement of
Coffeyville Acquisition III LLC]

 



--------------------------------------------------------------------------------



 



            KIA VII CVR HOLDCO, LLC
      By:   Kelso Investment Associates VII, L.P., its member      

            By:   Kelso GP VII, L.P.,
its general partner      

            By:   Kelso GP VII, LLC,
its general partner      

            By:   /s/ James J. Connors, II        Name:   James J. Connors, II 
      Title:   Managing Member     

            KEP VI, LLC
      By:   /s/ James J. Connors, II        Name:   James J. Connors, II       
Title:   Managing Member     

[Signature page to the Limited Liability Company Agreement of
Coffeyville Acquisition III LLC]

 



--------------------------------------------------------------------------------



 



            MANAGEMENT MEMBERS
      /s/ John J. Lipinski     JOHN J. LIPINSKI                    /s/ Stanley
A. Riemann     STANLEY A. RIEMANN                    /s/ James T. Rens     JAMES
T. RENS                    /s/ Keith D. Osborn     KEITH D. OSBORN             
      /s/ Kevan A. Vick     KEVAN A. VICK           

[Signature page to the Limited Liability Company Agreement of
Coffeyville Acquisition III LLC]

 



--------------------------------------------------------------------------------



 



                  /s/ Robert W. Haugen     ROBERT W. HAUGEN                   
/s/ Wyatt E. Jernigan     WYATT E. JERNIGAN                    /s/ Alan K. Rugh
    ALAN K. RUGH                    /s/ Daniel J. Daly, Jr.     DANIEL J. DALY,
JR.                    /s/ Edmund Gross     EDMUND GROSS                    /s/
Chris Swanberg     CHRIS SWANBERG                    /s/ John Huggins     JOHN
HUGGINS           

[Signature page to the Limited Liability Company Agreement of
Coffeyville Acquisition III LLC]

 



--------------------------------------------------------------------------------



 



            OUTSIDE MEMBERS


MAGNETITE ASSET INVESTORS III L.L.C.

By: BlackRock Financial Management, Inc., as
       Managing Member
        By:   /s/ Frank Gordon       Name:   Frank Gordon       Title:  
Managing Director       /s/ Wesley Clark     WESLEY CLARK           

[Signature page to the Limited Liability Company Agreement of
Coffeyville Acquisition III LLC]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
GSCP Members

                              Date of       Capital   Common Name   Admission  
Mailing Address   Contribution   Units
 
                       
GS Capital Partners V Fund, L.P.
  October 24, 2007    
 
 
 
    $ 2,752,636.98       275,263.698  
 
                       
GSCP V Offshore Coffeyville Holdings, L.P.
  October 24, 2007    
 
 
 
    $ 1,421,897.57       142,189.757  
 
                       
GSCP V Institutional Coffeyville Holdings, L.P.
  October 24, 2007    
 
 
 
    $ 943,917.23       94,391.723  
 
                       
GSCP V GmbH Coffeyville Holdings, L.P.
  October 24, 2007    
 
 
 
    $ 109,132.40       10,913.240  
 
                       
Total
          $ 5,227,584.18       522,758.418  

 



--------------------------------------------------------------------------------



 



Kelso Members

                              Date of       Capital   Common Name   Admission  
Mailing Address   Contribution   Units
 
                       
Kelso CVR Interco, LLC
  October 24, 2007    
 
 
 
    $ 4,124,485.63       412,448.563  
 
                       
KEP VI, LLC
  October 24, 2007    
 
 
 
    $ 1,021,301.20       102,130.120  
 
                       
Total
          $ 5,145,786.83       514,578.683  

 



--------------------------------------------------------------------------------



 



Management Members

                                              Date of       Capital   Common  
Override   Benchmark Name   Admission   Mailing Address   Contribution   Units  
Units   Amount
John J. Lipinski
  October 24, 2007    
    $ 68,145.99       6,814.599       53,921     $ 10.00  
Stanley A. Riemann
  October 24, 2007    
    $ 16,359.65       1,635.965       19,650     $ 10.00  
James T. Rens
  October 24, 2007    
    $ 10,224.79       1,022.479       10,066     $ 10.00  
Keith D. Osborn
  October 24, 2007    
    $ 10,224.79       1,022.479       10,066     $ 10.00  
Kevan A. Vick
  October 24, 2007    
    $ 10,224.79       1,022.479       10,066     $ 10.00  
Robert W. Haugen
  October 24, 2007    
    $ 4,089.91       408.991       10,066     $ 10.00  
Wyatt E. Jernigan
  October 24, 2007    
    $ 4,089.91       408.991       10,066     $ 10.00  
Alan K. Rugh
  October 24, 2007    
    $ 4,089.91       408.991       7,190     $ 10.00  
Daniel J. Daly, Jr.
  October 24, 2007    
    $ 2,044.96       204.496       7,190     $ 10.00  
Edmund Gross
  October 24, 2007    
 
    $ 1,226.79       122.679       N/A       N/A  
Chris Swanberg
  October 24, 2007    
    $ 1,022.25       102.225       N/A       N/A  
John Huggins
  October 24, 2007    
    $ 2,863.12       286.312       N/A       N/A  
Total
          $ 134,606.86       13,460.686       138,281          

 



--------------------------------------------------------------------------------



 



Outside Members

                              Date of       Capital   Common Name   Admission  
Mailing Address   Contribution   Units
 
                       
Magnetite Asset Investors III L.L.C.
  October 24, 2007    
 
 
 
 
    $ 81,797.35       8,179.735  
Wesley Clark
  October 24, 2007       $ 10,224.78       1,022.478  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SPOUSAL WAIVER
     [INSERT NAME] hereby waives and releases any and all equitable or legal
claims and rights, actual, inchoate or contingent, which [she] [he] may acquire
with respect to the disposition, voting or control of the Units subject to the
Limited Liability Company Agreement of Coffeyville Acquisition III LLC, dated as
of October 24, 2007, as the same may be amended, modified, supplemented or
restated from time to time, except for rights in respect of the proceeds of any
disposition of such Units.

           
 
Name:
                     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B

FORM OF MANAGEMENT RIGHTS LETTER

 



--------------------------------------------------------------------------------



 



 
EXHIBIT C

FORM OF REGISTRATION RIGHTS AGREEMENT

 